UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 21777 John Hancock Funds III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Gordon M. Shone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-3000 Date of fiscal year end: February 28 Date of reporting period: May 31, 2007 ITEM 1. SCHEDULE OF INVESTMENTS JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS  May 31, 2007 (Unaudited) (showing percentage of total net assets) Intrinsic Value Fund Shares or Principal Amount Value COMMON STOCKS  95.15% Aerospace  0.59% General Dynamics Corp. 500 $ Northrop Grumman Corp. 800 60,488 Raytheon Company 600 33,360 133,968 Agriculture  0.05% Archer-Daniels-Midland Company 300 10,512 Apparel & Textiles  1.18% Cintas Corp. 300 11,508 Jones Apparel Group, Inc. 1,400 41,692 Liz Claiborne, Inc. 1,800 62,442 Mohawk Industries, Inc. * 200 20,412 NIKE, Inc., Class B 200 11,350 VF Corp. 1,300 121,914 269,318 Auto Parts  0.40% AutoZone, Inc. * 200 25,726 Johnson Controls, Inc. 100 10,970 O'Reilly Automotive, Inc. * 1,000 37,990 TRW Automotive Holdings Corp. * 400 16,232 90,918 Auto Services  0.38% AutoNation, Inc. * 2,700 59,724 Avis Budget Group, Inc. * 900 27,225 86,949 Automobiles  1.92% Ford Motor Company 24,100 200,994 General Motors Corp. 4,100 122,959 PACCAR, Inc. 1,300 113,399 437,352 Banking  5.97% Bank of America Corp. 8,600 436,106 Bank of New York Company, Inc. 1,500 60,840 BB&T Corp. 2,200 92,642 Comerica, Inc. 2,200 138,226 Fifth Third Bancorp 1,100 46,596 First Horizon National Corp. 1,100 44,319 Huntington BancShares, Inc. 1,000 22,460 KeyCorp 2,800 99,708 National City Corp. 9,200 318,228 US Bancorp 2,900 100,282 1,359,407 Broadcasting  0.88% CBS Corp., Class B 3,200 106,432 Liberty Media Corp. - Capital, Series A * 300 33,870 News Corp., Class A 2,700 59,643 199,945 Building Materials & Construction  0.48% American Standard Companies, Inc. 400 23,912 Intrinsic Value Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Building Materials & Construction (continued) Masco Corp. 2,800 $ 108,500 Business Services  1.29% Affiliated Computer Services, Inc., Class A * 500 29,175 Computer Sciences Corp. * 500 27,700 Convergys Corp. * 1,300 33,462 First Data Corp. 1,200 39,240 Fiserv, Inc. * 600 35,550 Manpower, Inc. 600 55,200 Moody's Corp. 200 13,930 Pitney Bowes, Inc. 1,000 47,750 R.R. Donnelley & Sons Company 300 12,846 294,853 Cable and Television  1.73% Comcast Corp., Class A * 8,250 226,133 Time Warner, Inc. 7,800 166,686 392,819 Chemicals  0.99% Air Products & Chemicals, Inc. 400 31,196 Albemarle Corp. 600 24,384 Dow Chemical Company 1,100 49,918 Eastman Chemical Company 200 13,232 Lyondell Chemical Company 400 14,868 PPG Industries, Inc. 1,200 91,428 225,026 Colleges & Universities  0.24% Career Education Corp. * 900 31,383 ITT Educational Services, Inc. * 200 22,638 54,021 Computers & Business Equipment  2.69% CDW Corp. 400 34,056 Cisco Systems, Inc. * 2,700 72,684 Dell, Inc. * 4,900 131,663 EMC Corp. * 1,900 32,091 Hewlett-Packard Company 1,800 82,278 Ingram Micro, Inc., Class A * 1,600 33,152 International Business Machines Corp. 1,500 159,900 Lexmark International, Inc. * 800 41,544 Tech Data Corp. * 700 25,802 613,170 Construction Materials  0.25% Louisiana-Pacific Corp. 1,100 22,550 Sherwin-Williams Company 500 33,820 56,370 Cosmetics & Toiletries  0.28% Kimberly-Clark Corp. 900 63,864 Crude Petroleum & Natural Gas  0.71% Apache Corp. 400 32,300 Devon Energy Corp. 700 53,746 The accompanying notes are an integral part of the portfolio of investments. 1 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS  May 31, 2007 (Unaudited)  continued (showing percentage of total net assets) Intrinsic Value Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Crude Petroleum & Natural Gas (continued) Occidental Petroleum Corp. 1,100 $ 60,467 Sunoco, Inc. 200 15,942 162,455 Electrical Utilities  0.68% American Electric Power Company, Inc. 900 42,867 CenterPoint Energy, Inc. 600 11,358 Entergy Corp. 700 79,030 PG&E Corp. 200 9,852 Xcel Energy, Inc. 500 11,475 154,582 Electronics  0.06% Avnet, Inc. * 300 12,852 Financial Services  11.64% AmeriCredit Corp. * 600 15,930 Citigroup, Inc. 19,200 1,046,208 Countrywide Financial Corp. 1,300 50,622 Federal Home Loan Mortgage Corp. 5,100 340,629 Federal National Mortgage Association 8,000 511,360 Merrill Lynch & Company, Inc. 1,300 120,549 Morgan Stanley (c) 4,700 399,688 PNC Financial Services Group, Inc. 800 59,040 Washington Mutual, Inc. 2,400 104,928 2,648,954 Food & Beverages  2.76% Campbell Soup Company 300 11,910 Coca-Cola Enterprises, Inc. 1,100 25,685 ConAgra Foods, Inc. 2,600 66,300 General Mills, Inc. 700 42,868 H.J. Heinz Company 1,000 47,580 Kraft Foods, Inc., Class A 5,022 169,944 Pepsi Bottling Group, Inc. 700 24,493 PepsiAmericas, Inc. 500 12,310 Sara Lee Corp. 3,200 57,280 The Coca-Cola Company 1,600 84,784 Tyson Foods, Inc., Class A 3,800 84,702 627,856 Forest Products  0.11% Weyerhaeuser Company 300 24,588 Healthcare Products  0.99% Bausch & Lomb, Inc. 300 20,370 Biomet, Inc. 400 17,448 Johnson & Johnson 1,100 69,597 Patterson Companies, Inc. * 300 11,256 Stryker Corp. 800 53,848 Zimmer Holdings, Inc. * 600 52,836 225,355 Healthcare Services  2.56% Cardinal Health, Inc. 1,600 115,936 Express Scripts, Inc. * 600 61,260 Intrinsic Value Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Healthcare Services (continued) Lincare Holdings, Inc. * 600 $ 24,054 McKesson Corp. 3,400 214,642 Quest Diagnostics, Inc. 600 29,412 UnitedHealth Group, Inc. 2,200 120,494 Wellpoint, Inc. * 200 16,282 582,080 Homebuilders  0.79% Centex Corp. 1,100 53,196 D.R. Horton, Inc. 500 11,685 KB Home 400 18,356 Lennar Corp., Class A 900 41,085 M.D.C. Holdings, Inc. 400 21,736 Pulte Homes, Inc. 500 13,645 Toll Brothers, Inc. * 700 20,531 180,234 Hotels & Restaurants  0.84% Jack in the Box, Inc. * 200 15,294 McDonald's Corp. 3,100 156,705 Starbucks Corp. * 700 20,167 192,166 Household Appliances  0.10% Whirlpool Corp. 200 22,330 Household Products  0.09% Energizer Holdings, Inc. * 200 19,812 Industrial Machinery  0.24% AGCO Corp. * 700 30,296 Deere & Company 200 24,094 54,390 Insurance  8.47% Aetna, Inc. 2,000 105,860 AFLAC, Inc. 2,100 111,006 Allstate Corp. 5,700 350,550 Ambac Financial Group, Inc. 1,000 89,610 American International Group, Inc. 4,700 339,998 CIGNA Corp. 300 50,289 Commerce Group, Inc. 400 13,636 Conseco, Inc. * 600 11,826 First American Corp. 700 37,485 Hartford Financial Services Group, Inc. 300 30,951 Lincoln National Corp. 300 21,750 MBIA, Inc. 1,500 99,825 MetLife, Inc. 600 40,800 MGIC Investment Corp. 600 39,000 Nationwide Financial Services, Inc., Class A 400 24,764 Old Republic International Corp. 1,600 34,656 PMI Group, Inc. 1,000 49,440 Progressive Corp. 2,100 48,405 Protective Life Corp. 400 20,012 Prudential Financial, Inc. 300 30,606 Radian Group, Inc. 800 49,520 The accompanying notes are an integral part of the portfolio of investments. 2 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS  May 31, 2007 (Unaudited)  continued (showing percentage of total net assets) Intrinsic Value Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Insurance (continued) SAFECO Corp. 600 $ 37,650 The Travelers Companies, Inc. 2,300 124,591 Torchmark Corp. 900 63,099 Transatlantic Holdings, Inc. 200 14,332 UnumProvident Corp. 3,300 87,582 1,927,243 International Oil  10.34% Anadarko Petroleum Corp. 1,400 69,510 Chevron Corp. 4,600 374,854 ConocoPhillips 2,100 162,603 Exxon Mobil Corp. 21,000 1,746,570 2,353,537 Internet Retail  0.05% IAC/InterActiveCorp. * 300 10,380 Leisure Time  0.57% Brunswick Corp. 400 13,772 The Walt Disney Company 3,300 116,952 130,724 Liquor  0.33% Anheuser-Busch Companies, Inc. 1,400 74,676 Manufacturing  0.34% Danaher Corp. 400 29,400 Harley-Davidson, Inc. 800 48,872 78,272 Medical-Hospitals  0.19% Tenet Healthcare Corp. * 2,700 18,765 Universal Health Services, Inc., Class B 400 24,716 43,481 Newspapers  0.11% The New York Times Company, Class A (a) 1,000 25,110 Office Furnishings & Supplies  0.08% OfficeMax, Inc. 400 17,960 Paper  0.03% International Paper Company 200 7,834 Pharmaceuticals  10.41% Abbott Laboratories 1,100 61,985 AmerisourceBergen Corp. 2,400 122,928 Bristol-Myers Squibb Company 1,000 30,310 Forest Laboratories, Inc. * 1,700 86,207 King Pharmaceuticals, Inc. * 1,400 29,736 Merck & Company, Inc. 16,800 881,160 Pfizer, Inc. 42,100 1,157,329 2,369,655 Photography  0.21% Eastman Kodak Company 1,900 48,184 Publishing  1.17% Gannett Company, Inc. 3,400 199,988 McGraw-Hill Companies, Inc. 400 28,124 Intrinsic Value Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Publishing (continued) Tribune Company (a) 1,200 $ 38,640 266,752 Real Estate  0.11% Annaly Capital Management, Inc., REIT 1,600 24,704 Retail Grocery  2.18% Safeway, Inc. 5,800 199,984 SUPERVALU, Inc. 1,400 66,696 The Kroger Company 7,600 230,432 497,112 Retail Trade  8.32% Bed Bath & Beyond, Inc. * 800 32,528 Big Lots, Inc. * 500 15,750 BJ's Wholesale Club, Inc. * 900 34,038 Dillard's, Inc., Class A 400 14,520 Dollar General Corp. 1,500 32,460 Dollar Tree Stores, Inc. * 1,700 71,927 Family Dollar Stores, Inc. 1,700 57,205 Foot Locker, Inc. 1,000 21,940 Gap, Inc. 2,600 48,152 Home Depot, Inc. 13,300 516,971 Kohl's Corp. * 600 45,192 Lowe's Companies, Inc. 7,800 255,996 NBTY, Inc. * 600 31,518 Rent-A-Center, Inc. * 500 13,550 Rite Aid Corp. * 4,600 29,072 Sears Holdings Corp. * 100 18,002 Staples, Inc. 1,100 27,566 Target Corp. 1,300 81,159 The TJX Companies, Inc. 700 19,579 Walgreen Company 700 31,591 Wal-Mart Stores, Inc. 10,400 495,040 1,893,756 Sanitary Services  0.12% Waste Management, Inc. 700 27,069 Semiconductors  1.18% Intel Corp. 10,500 232,785 KLA-Tencor Corp. 200 10,996 Novellus Systems, Inc. * 800 24,552 268,333 Software  0.49% Compuware Corp. * 1,100 12,496 Intuit, Inc. * 400 12,200 Microsoft Corp. 2,800 85,876 110,572 Telecommunications Equipment & Services  0.11% Polycom, Inc. * 800 25,376 Telephone  7.86% AT&T, Inc. 17,227 712,164 CenturyTel, Inc. 1,200 59,304 The accompanying notes are an integral part of the portfolio of investments. 3 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS  May 31, 2007 (Unaudited)  continued (showing percentage of total net assets) Intrinsic Value Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Telephone (continued) Verizon Communications, Inc. 23,400 $ 1,018,602 1,790,070 Tires & Rubber  0.09% Goodyear Tire & Rubber Company * 600 21,282 Tobacco  0.37% Altria Group, Inc. 600 42,660 UST, Inc. 800 42,712 85,372 Toys, Amusements & Sporting Goods  0.46% Hasbro, Inc. 500 16,075 Mattel, Inc. 3,200 89,632 105,707 Transportation  0.14% Overseas Shipholding Group, Inc. 400 31,820 Trucking & Freight  0.53% FedEx Corp. 800 89,296 Ryder Systems, Inc. 600 32,352 121,648 TOTAL COMMON STOCKS (Cost $18,601,153) $ 21,661,275 SHORT TERM INVESTMENTS  0.29% John Hancock Cash Investment Trust (c) $ 65,076 $ 65,076 TOTAL SHORT TERM INVESTMENTS (Cost $65,076) $ 65,076 REPURCHASE AGREEMENTS  4.33% Repurchase Agreement with State Street Corp. dated 05/31/2007 at 4.60% to be repurchased at $986,126 on 06/01/2007, collateralized by $1,000,000 Federal National Mortgage Association, 6.00% due 12/02/2021 (Valued at $1,008,700, including interest) $ 986,000 $ 986,000 TOTAL REPURCHASE AGREEMENTS (Cost $986,000) $ 986,000 Total Investments (Intrinsic Value Fund) (Cost $19,652,229)  99.77% $ 22,712,351 Other Assets in Excess of Liabilities  0.23% TOTAL NET ASSETS  100.00% $ 22,764,436 Footnotes Percentages are stated as a percent of net assets. Key to Legend * Non-Income-Producing (a) All or a portion of this security was out on loan (c) Investment is an affiliate of the Trust's subadvisor The accompanying notes are an integral part of the portfolio of investments. 4 JOHN HANCOCK FUNDS III - Intrinsic Value Fund Notes to Financial Statements (Unaudited) The following is a summary of open futures contracts at May 31, 2007: Unrealized Appreciation Open contracts Number of Contracts Position Expiration Date (Depreciation) S&P Mini 500 Index Futures 8 Long Jun 2007 $22,412 At May 31, 2007, the value of securities loaned and Cash collateral was as follows: Value of Securities Loaned Value of Cash Collateral $63,800 $65,076 At May 31, 2007, the aggregate cost of investments was the same for federal income tax and financial statement purposes. The net unrealized appreciation/(depreciation) of investment securities for federal income tax purposes was as follows: Net Unrealized Unrealized Unrealized Appreciation/ Appreciation (Depreciation) (Depreciation) $3,155,451 ($95,329) $3,060,122 Notes to portfolio of investments Security valuation The net asset value of the common shares of the Fund is determined daily as of the close of the NYSE, normally at 4:00 p.m. Eastern time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the valuation provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. In deciding whether to make a fair value adjustment to the price of a security, the Board of Trustees or their designee may review a variety of factors, including developments in foreign markets, the performance of U.S. securities markets and the performance of instruments trading in U.S. markets that represent foreign securities and baskets of foreign securities. The Fund may also fair value securities in other situations, for example, when a particular foreign market is closed, but the Fund is calculating the net asset value. In view of these factors, it is likely that a Fund investing significant amounts of assets in securities in foreign markets will be fair valued more frequently than a Fund investing significant amounts of assets in frequently traded, U.S. exchange listed securities of large-capitalization U.S. issuers. For purposes of determining when fair value adjustments may be appropriate with respect to a Fund that invests in securities in foreign markets that close prior to the NYSE, the Fund will, on an ongoing basis, monitor for significant market events. A significant market event may be a certain percentage change in the value of an index or of certain Exchange Traded Funds that track foreign markets in which the Fund has significant investments. If a significant market event occurs due to a change in the value of the index or of Exchange Traded Funds, the pricing for a Fund that invests in foreign markets that have closed prior to the NYSE will promptly be reviewed and potential adjustments to the net asset value of the Fund will be recommended to the Trusts Pricing Committee where applicable. Fair value pricing of securities is intended to help ensure that the net asset value of the Funds shares reflects the value of the Funds securities as of the close of the NYSE (as opposed to a value which is no longer accurate as of such close), thus limiting the opportunity for aggressive traders to purchase shares of the Fund at deflated prices, reflecting stale security valuations, and to promptly sell such shares at a gain. However, a securitys valuation may differ depending on the method used for determining value and no assurance can be given that fair value pricing of securities will successfully eliminate all potential opportunities for such trading gains. Repurchase agreements The Fund may enter into repurchase agreements. When the Fund enters into a repurchase agreement through its custodian, it receives delivery of securities, the amount of which at the time of purchase and each subsequent business day is required to be maintained at such a level that the market value is generally at least 102% of the repurchase amount. The Fund will take constructive receipt of all securities underlying the repurchase agreements it has entered into until such agreements expire. If the seller defaults, the Fund would suffer a loss to the extent that proceeds from the sale of underlying securities were less than the repurchase amount. The Fund may enter into repurchase agreements maturing within seven days with domestic dealers, banks or other financial institutions deemed to be creditworthy by the Adviser. Collateral for certain tri-party repurchase agreements is held at the custodian bank in a segregated account for the benefit of the Fund and the counterparty. Securities lending The Fund may lend securities in amounts up to 331/ 3% of the Funds total assets. Such loans are callable at any time and are at all times fully secured by cash, cash equivalents or securities issued or guaranteed by the U.S. government or its agencies or instrumentalities and marked-to-market on a daily basis. The Fund may bear the risk of delay in recovery of, or even of rights in, the securities loaned should the borrower of the securities fail financially. The Fund receives compensation for lending their securities either in the form of fees or by retaining a portion of interest on the investment of any cash received as collateral. The Fund invests the cash collateral received in connection with securities lending transactions in the John Hancock Cash Investment Trust (JHCIT), a Delaware common law trust and an affiliated fund. JHCIT is exempt from registration under Section 3(c)(7) of the 1940 Act (pursuant to exemptive order issued by the SEC) and is managed by the Adviser, for which the Adviser receives an investment advisory fee of 0.04% of the average daily net assets of the JHCIT. All collateral received will be in an amount equal to at least 102% of the market value of the loaned securities and is intended to be maintained at that level during the period of the loan. The market value of the loaned securities is determined at the close of business of the Fund and any additional required collateral is delivered to the Fund the next business day. During the loan period, the Fund continues to retain rights of ownership, including dividends and interest of the loaned securities . Futures The Fund may purchase and sell financial futures contracts and options on those contracts. The Fund invests in contracts based on financial instruments such as U.S. Treasury Bonds or Notes or on securities indices such as the Standard & Poors 500 Index (the S&P 500 Index), in order to hedge against a decline in the value of securities owned by the Fund. Initial margin deposits required upon entering into futures contracts are satisfied by the segregation of specific securities or cash as collateral for account of the broker (the Funds agent in acquiring the futures position). If the position is closed out by taking an opposite position prior to the settlement date of the futures contract, a final determination of variation margin is made, cash is required to be paid to or released by the broker, and the Fund realizes a gain or loss. When the Fund sells a futures contract based on a financial instrument, the Fund becomes obligated to deliver that kind of instrument at an agreed upon date for a specified price. The Fund realizes a gain or loss depending on whether the price of an offsetting purchase is less or more than the price of the initial sale or on whether the price of an offsetting sale is more or less than the price of the initial purchase. The Fund could be exposed to risks if it could not close out futures positions because of an illiquid secondary market or the inability of counterparties to meet the terms of their contracts. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS  May 31, 2007 (Unaudited) (showing percentage of total net assets) Value Opportunities Fund Shares or Principal Amount Value COMMON STOCKS  94.79% Aerospace  0.46% Alliant Techsystems, Inc. * 900 $90,900 Curtiss-Wright Corp. 500 22,535 113,435 Air Freight  0.14% ExpressJet Holdings, Inc. * 5,500 34,045 Apparel & Textiles  3.75% Brown Shoe, Inc. 650 19,266 Columbia Sportswear Company 2,400 167,352 Deckers Outdoor Corp. * 100 8,789 Jones Apparel Group, Inc. 6,300 187,614 Kellwood Company 2,100 60,501 K-Swiss, Inc., Class A 1,200 34,812 Liz Claiborne, Inc. 8,300 287,927 Oakley, Inc. 500 12,710 Phillips-Van Heusen Corp. 400 24,448 Stride Rite Corp. 1,000 20,150 Timberland Company, Class A * 2,200 60,148 Wolverine World Wide, Inc. 1,500 43,545 927,262 Auto Parts  1.70% American Axle & Manufacturing Holdings, Inc. 2,100 60,522 ArvinMeritor, Inc. 5,100 106,488 BorgWarner, Inc. 1,000 84,160 O'Reilly Automotive, Inc. * 1,500 56,985 Superior Industries International, Inc. 1,500 33,870 TRW Automotive Holdings Corp. * 1,900 77,102 419,127 Auto Services  1.09% AutoNation, Inc. * 8,700 192,444 Copart, Inc. * 1,500 46,785 Lithia Motors, Inc., Class A 1,100 29,568 268,797 Automobiles  1.33% Asbury Automotive Group, Inc. 2,400 65,472 Group 1 Automotive, Inc. 2,700 113,940 United Auto Group, Inc. 6,700 148,941 328,353 Banking  8.20% AMCORE Financial, Inc. 300 8,937 Anchor BanCorp Wisconsin, Inc. 1,200 34,356 Associated Banc-Corp. 3,400 112,234 Astoria Financial Corp. 4,000 106,640 BancFirst Corp. 200 8,634 BancorpSouth, Inc. 2,700 67,608 Bank of Hawaii Corp. 200 10,702 Banner Corp. 200 7,204 Cathay General Bancorp, Inc. 300 10,164 Chemical Financial Corp. 600 16,134 Chittenden Corp. 300 8,748 Citizens Banking Corp. 1,700 32,368 Value Opportunities Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Banking (continued) City National Corp. 1,300 $100,672 Commerce Bancshares, Inc. 1,585 74,812 Corus Bankshares, Inc. 700 12,733 Dime Community Bancorp, Inc. 800 10,800 Downey Financial Corp. (a) 1,900 138,301 First Citizens Bancshares, Inc. 100 19,374 First Horizon National Corp. 5,800 233,682 First Indiana Corp. 600 12,612 FirstFed Financial Corp. * 1,100 70,917 FirstMerit Corp. (a) 2,800 60,284 Flagstar Bancorp, Inc. 2,800 36,008 Greater Bay Bancorp 2,500 69,775 Hancock Holding Company 500 19,770 International Bancshares Corp. 440 11,814 ITLA Capital Corp. 500 27,470 MAF Bancorp, Inc. 1,200 64,656 New York Community Bancorp, Inc. 4,400 76,912 Pacific Capital Bancorp 1,800 46,332 Park National Corp. 100 8,732 Sky Financial Group, Inc. 400 11,000 Sterling Bancshares, Inc. 1,500 17,235 TCF Financial Corp. 5,600 158,088 Trustmark Corp. 2,800 75,376 United Bankshares, Inc. 400 13,500 Valley National Bancorp (a) 1,365 33,429 Washington Federal, Inc. 1,900 47,652 Webster Financial Corp. 1,000 44,990 Westamerica Bancorp 800 37,040 Whitney Holding Corp. 1,000 31,040 Wilmington Trust Corp. 900 38,439 2,027,174 Biotechnology  0.11% Applera Corp. 100 2,839 Techne Corp. * 400 23,876 26,715 Broadcasting  0.14% Westwood One, Inc. 4,200 33,852 Building Materials & Construction  0.27% EMCOR Group, Inc. * 1,000 65,590 Business Services  3.31% ABM Industries, Inc. 900 26,559 CDI Corp. 500 16,720 Convergys Corp. * 3,800 97,812 Deluxe Corp. 4,900 213,983 FactSet Research Systems, Inc. 1,100 70,213 Insight Enterprises, Inc. * 2,600 57,616 Kelly Services, Inc., Class A 1,300 37,466 Manpower, Inc. 1,600 147,200 Paxar Corp. * 400 12,100 Perot Systems Corp., Class A * 600 10,248 R.H. Donnelley Corp. * 200 15,588 The accompanying notes are an integral part of the portfolio of investments. 1 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS  May 31, 2007 (Unaudited)  continued (showing percentage of total net assets) Value Opportunities Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Business Services (continued) ScanSource, Inc. * 600 $ 17,388 SonicWALL, Inc. * 1,200 9,912 Total Systems Services, Inc. 1,300 43,147 Unisys Corp. * 1,500 12,480 Watson Wyatt Worldwide, Inc., Class A 600 30,942 819,374 Cellular Communications  0.63% Telephone & Data Systems, Inc. 2,500 154,750 Chemicals  2.26% Albemarle Corp. 3,600 146,304 Ashland, Inc. 500 30,160 Cabot Corp. 800 38,648 CF Industries Holdings, Inc. 300 13,419 Eastman Chemical Company 800 52,928 FMC Corp. 200 16,732 Hercules, Inc. * 2,400 45,192 Lubrizol Corp. 500 32,860 PolyOne Corp. * 500 3,565 Sensient Technologies Corp. 3,700 96,348 Sigma-Aldrich Corp. 700 30,296 Stepan Company 700 21,413 Valspar Corp. 1,100 31,779 559,644 Colleges & Universities  1.30% Career Education Corp. * 3,800 132,506 Corinthian Colleges, Inc. * 2,800 40,908 ITT Educational Services, Inc. * 1,300 147,147 320,561 Commercial Services  0.06% Vertrue, Inc. * 300 14,475 Computers & Business Equipment  3.02% Avocent Corp. * 1,000 28,030 Benchmark Electronics, Inc. * 900 19,899 CACI International, Inc., Class A * 600 30,930 CDW Corp. 2,600 221,364 Diebold, Inc. 1,100 54,538 EMS Technologies, Inc. * 400 8,132 Ingram Micro, Inc., Class A * 8,300 171,976 Tech Data Corp. * 5,000 184,300 Western Digital Corp. * 1,400 26,334 745,503 Construction Materials  0.64% Ameron International Corp. 400 31,400 Louisiana-Pacific Corp. 2,500 51,250 Simpson Manufacturing Company, Inc. 1,300 43,316 Standex International Corp. 300 8,559 Universal Forest Products, Inc. 500 24,040 158,565 Containers & Glass  1.18% Ball Corp. 200 11,072 Value Opportunities Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Containers & Glass (continued) Bemis Company, Inc. 2,300 $ 77,349 Greif, Inc., Class A 1,000 55,660 Sealed Air Corp. 1,200 38,760 Sonoco Products Company 2,500 108,250 291,091 Correctional Facilities  0.10% Corrections Corp. of America * 400 25,920 Cosmetics & Toiletries  1.01% Alberto-Culver Company 3,800 94,392 Chattem, Inc. * 500 31,835 Estee Lauder Companies, Inc., Class A 1,300 61,490 International Flavors & Fragrances, Inc. 1,200 61,596 249,313 Crude Petroleum & Natural Gas  0.22% Cimarex Energy Company 600 25,218 Pogo Producing Company 300 16,221 Unit Corp. * 200 12,322 53,761 Domestic Oil  0.14% Houston Exploration Company * 300 18,012 Stone Energy Corp. * 500 16,315 34,327 Drugs & Health Care  0.16% Molina Healthcare, Inc. * 1,200 38,364 Electrical Equipment  0.26% Anixter International, Inc. * 400 29,544 Baldor Electric Company 100 4,638 Hubbell, Inc., Class B 400 22,532 Littelfuse, Inc. * 200 8,016 64,730 Electrical Utilities  1.75% Alliant Energy Corp. 700 30,240 CenterPoint Energy, Inc. 5,000 94,650 CMS Energy Corp. 600 10,950 Great Plains Energy, Inc. 500 15,560 IDACORP, Inc. 800 26,568 Northeast Utilities 700 21,287 NSTAR 1,300 45,279 OGE Energy Corp. 1,400 51,688 Pepco Holdings, Inc. 800 23,888 Pinnacle West Capital Corp. 700 32,501 Reliant Energy, Inc. * 1,900 48,678 Westar Energy, Inc. 1,200 31,812 433,101 Electronics  0.64% Avnet, Inc. * 2,400 102,816 Mentor Graphics Corp. * 800 11,408 Synopsys, Inc. * 700 18,564 Technitrol, Inc. 400 10,536 The accompanying notes are an integral part of the portfolio of investments. 2 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS  May 31, 2007 (Unaudited)  continued (showing percentage of total net assets) Value Opportunities Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Electronics (continued) Teleflex, Inc. 200 $ 16,060 159,384 Energy  0.34% Energen Corp. 800 47,136 Energy East Corp. 1,500 36,255 83,391 Financial Services  2.76% A.G. Edwards, Inc. 600 52,896 American Capital Strategies, Ltd. 1,900 92,017 AmeriCredit Corp. * 3,200 84,960 Delphi Financial Group, Inc. 1,200 51,528 Federal Agricultural Mortgage Corp., Class C 600 17,634 Fremont General Corp. (a) 3,200 42,400 IndyMac Bancorp, Inc. (a) 2,200 73,876 Interactive Data Corp. 400 11,612 Investors Financial Services Corp. 800 49,216 Irwin Financial Corp. 600 9,540 Jefferies Group, Inc. 100 3,064 Knight Capital Group, Inc. * 1,900 32,889 MCG Capital Corp. 1,400 24,696 MoneyGram International, Inc. 1,700 49,538 SEI Investments Company 1,400 86,422 682,288 Food & Beverages  3.98% Chiquita Brands International, Inc. 800 14,672 Corn Products International, Inc. 1,300 53,339 Dean Foods Company * 700 22,932 Del Monte Foods Company 3,300 39,765 Hormel Foods Corp. 1,800 67,410 J.M. Smucker Company 1,600 92,320 M & F Worldwide Corp. * 300 20,487 McCormick & Company, Inc. 1,500 55,935 Performance Food Group Company * 3,100 110,050 Pilgrim's Pride Corp. 300 10,599 Ralcorp Holdings, Inc. * 900 52,344 Sanderson Farms, Inc. 900 38,691 Seaboard Corp. 4 8,872 Smithfield Foods, Inc. * 2,900 93,206 Tyson Foods, Inc., Class A 13,600 303,144 983,766 Funeral Services  0.15% Service Corp. International 2,700 37,746 Furniture & Fixtures  1.34% American Woodmark Corp. 1,000 37,250 Ethan Allen Interiors, Inc. 2,000 72,620 Furniture Brands International, Inc. (a) 4,900 71,050 La-Z-Boy, Inc. (a) 2,900 34,104 Leggett & Platt, Inc. 4,800 117,456 332,480 Value Opportunities Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Gas & Pipeline Utilities  0.31% ONEOK, Inc. 1,200 $ 64,920 UGI Corp. 400 11,520 76,440 Healthcare Products  1.51% CONMED Corp. * 400 12,524 Cytyc Corp. * 600 25,368 DENTSPLY International, Inc. 600 21,684 Hillenbrand Industries, Inc. 500 33,100 IDEXX Laboratories, Inc. * 700 61,803 Owens & Minor, Inc. 2,800 99,400 Patterson Companies, Inc. * 1,600 60,032 Respironics, Inc. * 600 26,490 Zoll Medical Corp. * 1,500 33,675 374,076 Healthcare Services  1.53% AMERIGROUP Corp. * 2,100 53,550 Apria Healthcare Group, Inc. * 3,600 104,256 Kindred Healthcare, Inc. * 1,600 51,200 Lincare Holdings, Inc. * 2,500 100,225 Pediatrix Medical Group, Inc. * 1,200 69,144 378,375 Homebuilders  1.73% Beazer Homes USA, Inc. 100 3,577 KB Home 2,400 110,136 M.D.C. Holdings, Inc. 2,800 152,152 M/I Homes, Inc. 2,200 63,316 Toll Brothers, Inc. * 3,400 99,722 428,903 Hotels & Restaurants  2.66% Applebee's International, Inc. 2,200 57,640 Bob Evans Farms, Inc. 300 11,610 Brinker International, Inc. 2,700 86,292 CBRL Group, Inc. 1,800 80,892 CEC Entertainment, Inc. * 1,200 46,464 Jack in the Box, Inc. * 2,500 191,175 O'Charley's, Inc. * 1,200 27,108 OSI Restaurant Partners, Inc. 1,700 69,190 RARE Hospitality International, Inc. * 1,600 46,464 Ruby Tuesday, Inc. 1,500 41,355 658,190 Household Products  1.49% Blyth, Inc. 4,400 120,736 Church & Dwight, Inc. 600 30,006 Energizer Holdings, Inc. * 1,700 168,402 Tupperware Brands Corp. 1,700 49,147 368,291 Industrial Machinery  0.78% AGCO Corp. * 1,500 64,920 Cascade Corp. 200 13,620 NACCO Industries, Inc., Class A 200 34,000 The accompanying notes are an integral part of the portfolio of investments. 3 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS  May 31, 2007 (Unaudited)  continued (showing percentage of total net assets) Value Opportunities Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Industrial Machinery (continued) Pall Corp. 1,000 $ 44,750 Robbins & Myers, Inc. 500 22,460 Tennant Company 400 13,008 192,758 Industrials  0.27% Crane Company 1,300 56,797 Lawson Products, Inc. 300 11,049 67,846 Insurance  12.93% Alfa Corp. 700 11,879 American Financial Group, Inc. 4,400 156,860 American National Insurance Company 200 28,788 Brown & Brown, Inc. 2,000 52,120 Commerce Group, Inc. 6,300 214,767 Donegal Group, Inc. 400 6,108 Erie Indemnity Company., Class A 1,400 77,952 FBL Financial Group, Inc., Class A 600 23,088 First American Corp. 4,600 246,330 Great American Financial Resources, Inc. 600 14,394 Harleysville Group, Inc. 300 9,078 HCC Insurance Holdings, Inc. 900 29,619 Hilb, Rogal and Hamilton Company 800 34,712 Kansas City Life Insurance Company 200 8,986 LandAmerica Financial Group, Inc. (a) 1,600 148,304 Markel Corp. * 200 98,600 Mercury General Corp. 2,000 112,180 National Western Life Insurance Company, Class A * 200 50 372 Nationwide Financial Services, Inc., Class A 3,300 204,303 Odyssey Re Holdings Corp. 1,700 72,896 Ohio Casualty Corp. 1,300 55,978 Old Republic International Corp. 11,300 244,758 Philadelphia Consolidated Holding Corp. * 2,200 90,640 PMI Group, Inc. 4,800 237,312 Presidential Life Corp. 500 9,130 Protective Life Corp. 2,700 135,081 Radian Group, Inc. 2,400 148,560 Reinsurance Group of America, Inc. 3,400 212,908 RLI Corp. 200 11,490 Safety Insurance Group, Inc. 400 16,656 Selective Insurance Group, Inc. 1,400 38,318 Stancorp Financial Group, Inc. 2,000 101,720 Stewart Information Services Corp. 1,800 71,316 Transatlantic Holdings, Inc. 1,300 93,158 Triad Guaranty, Inc. * 1,700 75,803 Unitrin, Inc. 200 9,796 W.R. Berkley Corp. 1,000 32,940 Zenith National Insurance Corp. 200 9,674 3,196,574 Investment Companies  0.04% KKR Financial Holdings LLC 400 10,712 Value Opportunities Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Leisure Time  0.68% Brunswick Corp. 3,300 $ 113,619 Polaris Industries, Inc. 1,000 55,090 168,709 Life Sciences  0.34% Pharmaceutical Product Development, Inc. 1,000 36,500 Waters Corp. * 800 48,240 84,740 Liquor  0.07% Molson Coors Brewing Company, Class B 200 18,314 Manufacturing  0.82% Acuity Brands, Inc. 200 12,142 AptarGroup, Inc. 600 22,536 Lancaster Colony Corp. 600 26,286 Snap-on, Inc. 500 27,035 SPX Corp. 800 70,296 Stanley Works 700 44,261 202,556 Medical-Hospitals  0.72% Lifepoint Hospitals, Inc. * 900 36,531 Tenet Healthcare Corp. * 7,900 54,905 Universal Health Services, Inc., Class B 1,400 86,506 177,942 Metal & Metal Products  0.54% Mueller Industries, Inc. 1,700 59,483 Quanex Corp. 900 43,146 Reliance Steel & Aluminum Company 500 30,685 133,314 Mobile Homes  0.35% Thor Industries, Inc. 2,000 87,160 Newspapers  0.55% Lee Enterprises, Inc. 900 22,608 The New York Times Company, Class A (a) 4,500 112,995 135,603 Office Furnishings & Supplies  0.85% IKON Office Solutions, Inc. 3,300 48,081 OfficeMax, Inc. 2,100 94,290 United Stationers, Inc. * 1,000 67,090 209,461 Paper  0.23% Rock-Tenn Company, Class A 700 24,444 Temple-Inland, Inc. 500 31,500 55,944 Petroleum Services  0.37% Tesoro Petroleum Corp. 1,200 74,256 World Fuel Services Corp. 400 16,364 90,620 Pharmaceuticals  1.05% Endo Pharmaceutical Holdings, Inc. * 300 10,596 King Pharmaceuticals, Inc. * 10,400 220,896 The accompanying notes are an integral part of the portfolio of investments. 4 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS  May 31, 2007 (Unaudited)  continued (showing percentage of total net assets) Value Opportunities Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Pharmaceuticals (continued) Watson Pharmaceuticals, Inc. * 900 $ 27,774 259,266 Plastics  0.08% Spartech Corp. 700 18,760 Publishing  0.49% American Greetings Corp., Class A 500 13,105 Consolidated Graphics, Inc. * 400 29,040 Scholastic Corp. * 1,100 34,947 Valassis Communications, Inc. * 2,400 42,984 120,076 Real Estate  3.67% American Home Mortgage Investment Corp., REIT (a) Annaly Capital Management, Inc., REIT 9,300 143,592 Anthracite Capital, Inc., REIT 700 8,561 Anworth Mortgage Asset Corp., REIT 1,900 17,727 Apartment Investment & Management Company, Class A, REIT Entertainment Properties Trust, REIT 800 47,240 Health Care Property Investors, Inc., REIT 1,000 32,670 Impac Mortgage Holdings, Inc., REIT (a) 4,200 25,998 Inland Real Estate Corp., REIT 600 10,800 iStar Financial, Inc., REIT 2,200 105,666 Mack-California Realty Corp., REIT 200 9,658 MFA Mortgage Investments, Inc., REIT 1,900 14,288 Newcastle Investment Corp., REIT 1,800 53,388 Redwood Trust, Inc., REIT 2,400 128,616 Senior Housing Properties Trust, REIT 1,000 23,500 Thornburg Mortgage, Inc., REIT 5,700 158,061 907,880 Retail Grocery  2.49% Ingles Markets, Inc. 1,900 67,811 Nash-Finch Company 1,800 84,690 Ruddick Corp. 1,900 59,451 Smart & Final, Inc. * 1,900 41,819 SUPERVALU, Inc. 6,900 328,716 Weis Markets, Inc. 800 34,304 616,791 Retail Trade  9.88% 99 Cents Only Stores * 1,600 22,464 Advance Auto Parts, Inc. 600 24,852 American Eagle Outfitters, Inc. 2,000 54,000 Big Lots, Inc. * 3,800 119,700 BJ's Wholesale Club, Inc. * 3,600 136,152 Borders Group, Inc. 1,000 22,290 Cash America International, Inc. 500 20,745 Chico's FAS, Inc. * 400 10,896 Dillard's, Inc., Class A 1,200 43,560 Dollar General Corp. 4,400 95,216 Dollar Tree Stores, Inc. * 9,000 380,790 Family Dollar Stores, Inc. 6,300 211,995 Value Opportunities Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Retail Trade (continued) Foot Locker, Inc. 3,900 $ 85,566 Fossil, Inc. * 3,900 121,719 Jo-Ann Stores, Inc. * 400 13,528 Longs Drug Stores Corp. 600 34,368 NBTY, Inc. * 3,600 189,108 Pacific Sunwear of California, Inc. * 2,500 49,725 RadioShack Corp. 3,300 112,662 Regis Corp. 2,200 87,714 Rent-A-Center, Inc. * 5,600 151,760 Rite Aid Corp. * 19,800 125,136 Ross Stores, Inc. 1,100 36,124 Saks, Inc. * 500 10,020 Sonic Automotive, Inc. 2,800 87,164 Talbots, Inc. (a) 1,600 34,800 The Buckle, Inc. 900 36,810 Tiffany & Company 800 42,056 Tween Brands, Inc. * 700 30,471 Williams-Sonoma, Inc. 100 3,389 Zale Corp. * 1,800 48,348 2,443,128 Semiconductors  0.33% Novellus Systems, Inc. * 2,700 82,863 Software  0.76% BEA Systems, Inc. * 200 2,570 Citrix Systems, Inc. * 1,600 53,776 Compuware Corp. * 3,800 43,168 EPIQ Systems, Inc. * 600 15,840 Keane, Inc. * 1,800 25,542 Manhattan Associates, Inc. * 800 23,248 Sybase, Inc. * 1,000 24,060 188,204 Steel  0.13% Worthington Industries, Inc. 1,500 31,665 Telecommunications Equipment & Services  0.68% CT Communications, Inc. 1,900 59,641 Iowa Telecommunications Services, Inc. 600 13,494 Plantronics, Inc. 900 21,870 Polycom, Inc. * 2,300 72,956 167,961 Telephone  1.10% Atlantic Tele-Network, Inc. 500 14,185 CenturyTel, Inc. 5,200 256,984 271,169 Tires & Rubber  0.63% Cooper Tire & Rubber Company 600 14,442 Goodyear Tire & Rubber Company * 4,000 141,880 156,322 Tobacco  0.38% Schweitzer Mauduit International, Inc. 400 12,016 The accompanying notes are an integral part of the portfolio of investments. 5 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS  May 31, 2007 (Unaudited)  continued (showing percentage of total net assets) Value Opportunities Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Tobacco (continued) Universal Corp. 1,300 $ 82,641 94,657 Toys, Amusements & Sporting Goods  0.56% Hasbro, Inc. 3,200 102,880 Jakks Pacific, Inc. * 500 13,135 Marvel Entertainment, Inc. * 800 22,088 138,103 Transportation  0.59% Overseas Shipholding Group, Inc. 1,800 143,190 Saia, Inc. * 100 2,859 146,049 Trucking & Freight  0.76% Arkansas Best Corp. 1,900 78,451 Ryder Systems, Inc. 900 48,528 Werner Enterprises, Inc. 600 11,598 YRC Worldwide, Inc. * 1,200 48,240 186,817 TOTAL COMMON STOCKS (Cost $20,296,637) $ 23,433,123 SHORT TERM INVESTMENTS  3.35% John Hancock Cash Investment Trust (c) $ 828,134 $ 828,134 TOTAL SHORT TERM INVESTMENTS (Cost $828,134) $ 828,134 REPURCHASE AGREEMENTS  4.88% Repurchase Agreement with State Street Corp. dated 05/31/2007 at 4.60% to be repurchased at $1,206,154 on 06/01/2007, collateralized by $1,270,000 Federal Home Loan Mortgage Corp., 4.875% due 05/17/2017 (Valued at $1,233,424, including interest) $ 1,206,000 $ 1,206,000 TOTAL REPURCHASE AGREEMENTS (Cost $1,206,000) $ 1,206,000 Total Investments (Value Opportunities Fund) (Cost $22,330,771)  103.02% $ 25,467,257 Liabilities in Excess of Other Assets  (3.02)% TOTAL NET ASSETS  100.00% $ 24,721,891 Footnotes Percentages are stated as a percent of net assets. Key to Security Abbreviations and Legend REIT - Real Estate Investment Trust * Non-Income-Producing (a) All or a portion of this security was out on loan (c) Investment is an affiliate of the Trust's subadvisor The accompanying notes are an integral part of the portfolio of investments. 6 JOHN HANCOCK FUNDS III-Value Opportunities Fund Notes to Financial Statements (Unaudited) The following is a summary of open futures contracts at May 31, 2007: Unrealized Appreciation Open contracts Number of Contracts Position Expiration Date (Depreciation) Russell 2000 E-Mini Index Futures 10 Long Jun 2007 $32,538 At May 31, 2007, the value of securities loaned and Cash collateral was as follows: Value of Securities Loaned Value of Cash Collateral $811,896 $828,134 At May 31, 2007, the aggregate cost of investments was the same for federal income tax and financial statement purposes. The net unrealized appreciation/(depreciation) of investment securities for federal income tax purposes was as follows: Net Unrealized Unrealized Unrealized Appreciation/ Appreciation (Depreciation) (Depreciation) $3,546,654 ($410,168) $3,136,486 Notes to portfolio of investments Security valuation The net asset value of the common shares of the Fund is determined daily as of the close of the NYSE, normally at 4:00 p.m. Eastern time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the valuation provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. In deciding whether to make a fair value adjustment to the price of a security, the Board of Trustees or their designee may review a variety of factors, including developments in foreign markets, the performance of U.S. securities markets and the performance of instruments trading in U.S. markets that represent foreign securities and baskets of foreign securities. The Fund may also fair value securities in other situations, for example, when a particular foreign market is closed, but the Fund is calculating the net asset value. In view of these factors, it is likely that a Fund investing significant amounts of assets in securities in foreign markets will be fair valued more frequently than a Fund investing significant amounts of assets in frequently traded, U.S. exchange listed securities of large-capitalization U.S. issuers. For purposes of determining when fair value adjustments may be appropriate with respect to a Fund that invests in securities in foreign markets that close prior to the NYSE, the Fund will, on an ongoing basis, monitor for significant market events. A significant market event may be a certain percentage change in the value of an index or of certain Exchange Traded Funds that track foreign markets in which the Fund has significant investments. If a significant market event occurs due to a change in the value of the index or of Exchange Traded Funds, the pricing for a Fund that invests in foreign markets that have closed prior to the NYSE will promptly be reviewed and potential adjustments to the net asset value of the Fund will be recommended to the Trusts Pricing Committee where applicable. Fair value pricing of securities is intended to help ensure that the net asset value of the Funds shares reflects the value of the Funds securities as of the close of the NYSE (as opposed to a value which is no longer accurate as of such close), thus limiting the opportunity for aggressive traders to purchase shares of the Fund at deflated prices, reflecting stale security valuations, and to promptly sell such shares at a gain. However, a securitys valuation may differ depending on the method used for determining value and no assurance can be given that fair value pricing of securities will successfully eliminate all potential opportunities for such trading gains. Repurchase agreements The Fund may enter into repurchase agreements. When the Fund enters into a repurchase agreement through its custodian, it receives delivery of securities, the amount of which at the time of purchase and each subsequent business day is required to be maintained at such a level that the market value is generally at least 102% of the repurchase amount. The Fund will take constructive receipt of all securities underlying the repurchase agreements it has entered into until such agreements expire. If the seller defaults, the Fund would suffer a loss to the extent that proceeds from the sale of underlying securities were less than the repurchase amount. The Fund may enter into repurchase agreements maturing within seven days with domestic dealers, banks or other financial institutions deemed to be creditworthy by the Adviser. Collateral for certain tri-party repurchase agreements is held at the custodian bank in a segregated account for the benefit of the Fund and the counterparty. Securities lending The Fund may lend securities in amounts up to 331/ 3% of the Funds total assets. Such loans are callable at any time and are at all times fully secured by cash, cash equivalents or securities issued or guaranteed by the U.S. government or its agencies or instrumentalities and marked-to-market on a daily basis. The Fund may bear the risk of delay in recovery of, or even of rights in, the securities loaned should the borrower of the securities fail financially. The Fund receives compensation for lending their securities either in the form of fees or by retaining a portion of interest on the investment of any cash received as collateral. The Fund invests the cash collateral received in connection with securities lending transactions in the John Hancock Cash Investment Trust (JHCIT), a Delaware common law trust and an affiliated fund. JHCIT is exempt from registration under Section 3(c)(7) of the 1940 Act (pursuant to exemptive order issued by the SEC) and is managed by the Adviser, for which the Adviser receives an investment advisory fee of 0.04% of the average daily net assets of the JHCIT. All collateral received will be in an amount equal to at least 102% of the market value of the loaned securities and is intended to be maintained at that level during the period of the loan. The market value of the loaned securities is determined at the close of business of the Fund and any additional required collateral is delivered to the Fund the next business day. During the loan period, the Fund continues to retain rights of ownership, including dividends and interest of the loaned securities . Futures The Fund may purchase and sell financial futures contracts and options on those contracts. The Fund invests in contracts based on financial instruments such as U.S. Treasury Bonds or Notes or on securities indices such as the Standard & Poors 500 Index (the S&P 500 Index), in order to hedge against a decline in the value of securities owned by the Fund. Initial margin deposits required upon entering into futures contracts are satisfied by the segregation of specific securities or cash as collateral for account of the broker (the Funds agent in acquiring the futures position). If the position is closed out by taking an opposite position prior to the settlement date of the futures contract, a final determination of variation margin is made, cash is required to be paid to or released by the broker, and the Fund realizes a gain or loss. When the Fund sells a futures contract based on a financial instrument, the Fund becomes obligated to deliver that kind of instrument at an agreed upon date for a specified price. The Fund realizes a gain or loss depending on whether the price of an offsetting purchase is less or more than the price of the initial sale or on whether the price of an offsetting sale is more or less than the price of the initial purchase. The Fund could be exposed to risks if it could not close out futures positions because of an illiquid secondary market or the inability of counterparties to meet the terms of their contracts. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS  May 31, 2007 (Unaudited) (showing percentage of total net assets) U.S. Core Fund Shares or Principal Amount Value COMMON STOCKS  94.56% Advertising  0.16% Omnicom Group, Inc. 400 $ 42,120 Aerospace  1.26% General Dynamics Corp. 400 32,096 Lockheed Martin Corp. 1,400 137,340 Northrop Grumman Corp. 500 37,805 Raytheon Company 600 33,360 United Technologies Corp. 1,200 84,660 325,261 Agriculture  0.03% Archer-Daniels-Midland Company 200 7,008 Apparel & Textiles  1.47% Cintas Corp. 300 11,508 Coach, Inc. * 2,100 107,856 Jones Apparel Group, Inc. 700 20,846 Liz Claiborne, Inc. 600 20,814 Mohawk Industries, Inc. * 100 10,206 NIKE, Inc., Class B 1,700 96,475 VF Corp. 1,200 112,536 380,241 Auto Parts  0.35% AutoZone, Inc. * 700 90,041 Auto Services  0.19% AutoNation, Inc. * 2,200 48,664 Automobiles  1.24% Ford Motor Company 10,500 87,570 General Motors Corp. 2,800 83,972 PACCAR, Inc. 1,700 148,291 319,833 Banking  2.82% Bank of America Corp. 6,600 334,686 BB&T Corp. 1,200 50,532 Comerica, Inc. 1,000 62,830 Fifth Third Bancorp 1,000 42,360 First Horizon National Corp. 300 12,087 KeyCorp 400 14,244 National City Corp. 4,400 152,196 US Bancorp 1,800 62,244 731,179 Broadcasting  0.49% CBS Corp., Class B 1,300 43,238 Liberty Media Corp. - Capital, Series A * 200 22,580 News Corp., Class A 2,800 61,852 127,670 Building Materials & Construction  0.35% American Standard Companies, Inc. 900 53,802 Masco Corp. 1,200 36,252 90,054 Business Services  1.05% Affiliated Computer Services, Inc., Class A * 400 23,340 U.S. Core Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Business Services (continued) Computer Sciences Corp. * 200 $ 11,080 First Data Corp. 1,300 42,510 Fiserv, Inc. * 1,300 77,025 Manpower, Inc. 500 46,000 Moody's Corp. 500 34,825 Pitney Bowes, Inc. 800 38,200 272,980 Cable and Television  1.68% Comcast Corp., Class A * 8,000 219,280 DIRECTV Group, Inc. * 3,700 86,432 Time Warner, Inc. 6,000 128,220 433,932 Chemicals  0.77% Air Products & Chemicals, Inc. 200 15,598 Dow Chemical Company 1,000 45,380 E.I. Du Pont De Nemours & Company 1,100 57,552 Eastman Chemical Company 200 13,232 Lyondell Chemical Company 400 14,868 PPG Industries, Inc. 700 53,333 199,963 Colleges & Universities  0.06% Apollo Group, Inc., Class A * 300 14,391 Computers & Business Equipment  6.28% CDW Corp. 900 76,626 Cisco Systems, Inc. * 18,100 487,252 Cognizant Technology Solutions Corp., Class A * 400 31,424 Dell, Inc. * 13,600 365,432 EMC Corp. * 1,500 25,335 Hewlett-Packard Company 1,700 77,707 International Business Machines Corp. 4,500 479,700 Lexmark International, Inc. * 1,600 83,088 1,626,564 Construction Materials  0.16% Sherwin-Williams Company 600 40,584 Containers & Glass  0.14% Owens-Illinois, Inc. * 400 13,600 Pactiv Corp. * 700 23,779 37,379 Cosmetics & Toiletries  1.05% Avon Products, Inc. 1,400 53,746 Colgate-Palmolive Company 300 20,088 Estee Lauder Companies, Inc., Class A 600 28,380 Kimberly-Clark Corp. 2,400 170,304 272,518 Crude Petroleum & Natural Gas  0.52% Apache Corp. 200 16,150 Devon Energy Corp. 500 38,390 Marathon Oil Corp. 300 37,143 The accompanying notes are an integral part of the portfolio of investments. 1 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS  May 31, 2007 (Unaudited)  continued (showing percentage of total net assets) U.S. Core Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Crude Petroleum & Natural Gas (continued) Occidental Petroleum Corp. 800 $ 43,976 135,659 Drugs & Health Care  0.16% Wyeth 700 40,488 Electrical Equipment  0.15% Emerson Electric Company 800 38,760 Electrical Utilities  0.66% American Electric Power Company, Inc. 800 38,104 Entergy Corp. 700 79,030 The AES Corp. * 1,800 42,714 Xcel Energy, Inc. 500 11,475 171,323 Electronics  0.10% Amphenol Corp., Class A 400 14,312 Avnet, Inc. * 300 12,852 27,164 Financial Services  7.43% Citigroup, Inc. 21,400 1,166,086 Countrywide Financial Corp. 900 35,046 Federal Home Loan Mortgage Corp. 1,000 66,790 Federal National Mortgage Association 4,400 281,248 Goldman Sachs Group, Inc. 700 161,574 Morgan Stanley (c) 1,600 136,064 SEI Investments Company 200 12,346 The First Marblehead Corp. 200 7,452 Washington Mutual, Inc. 1,300 56,836 1,923,442 Food & Beverages  2.58% Campbell Soup Company 600 23,820 ConAgra Foods, Inc. 2,300 58,650 General Mills, Inc. 400 24,496 H.J. Heinz Company 1,100 52,338 Kraft Foods, Inc., Class A 3,622 122,568 Pepsi Bottling Group, Inc. 700 24,493 Sara Lee Corp. 1,500 26,850 Sysco Corp. 3,000 99,360 The Coca-Cola Company 3,500 185,465 Tyson Foods, Inc., Class A 2,200 49,038 667,078 Forest Products  0.13% Weyerhaeuser Company 400 32,784 Gas & Pipeline Utilities  0.04% NiSource, Inc. 500 11,105 Healthcare Products  4.51% Baxter International, Inc. 1,500 85,260 Becton, Dickinson & Company 800 61,000 Biomet, Inc. 600 26,172 C.R. Bard, Inc. 200 16,882 Johnson & Johnson 9,100 575,757 U.S. Core Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Healthcare Products (continued) Patterson Companies, Inc. * 700 $ 26,264 Stryker Corp. 2,200 148,082 Zimmer Holdings, Inc. * 2,600 228,956 1,168,373 Healthcare Services  2.97% Cardinal Health, Inc. 2,000 144,920 Express Scripts, Inc. * 1,000 102,100 Laboratory Corp. of America Holdings * 400 31,496 Lincare Holdings, Inc. * 400 16,036 McKesson Corp. 2,300 145,199 Quest Diagnostics, Inc. 1,800 88,236 UnitedHealth Group, Inc. 4,400 240,988 768,975 Holdings Companies/Conglomerates  0.08% Textron, Inc. 200 21,460 Homebuilders  0.20% Centex Corp. 500 24,180 KB Home 100 4,589 Lennar Corp., Class A 200 9,130 Toll Brothers, Inc. * 500 14,665 52,564 Hotels & Restaurants  1.58% Marriott International, Inc., Class A 1,600 73,680 McDonald's Corp. 3,400 171,870 Starbucks Corp. * 3,100 89,311 Yum! Brands, Inc. 1,100 74,492 409,353 Household Products  0.13% Energizer Holdings, Inc. * 200 19,812 The Clorox Company 200 13,428 33,240 Industrial Machinery  0.35% Cummins, Inc. 200 18,846 Deere & Company 300 36,141 W.W. Grainger, Inc. 400 35,220 90,207 Insurance  5.41% Aetna, Inc. 600 31,758 AFLAC, Inc. 1,800 95,148 Allstate Corp. 5,100 313,650 Ambac Financial Group, Inc. 600 53,766 American International Group, Inc. 3,000 217,020 Brown & Brown, Inc. 400 10,424 Chubb Corp. 400 21,948 CIGNA Corp. 300 50,289 First American Corp. 300 16,065 Hartford Financial Services Group, Inc. 200 20,634 Lincoln National Corp. 200 14,500 MBIA, Inc. 700 46,585 MetLife, Inc. 500 34,000 The accompanying notes are an integral part of the portfolio of investments. 2 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS  May 31, 2007 (Unaudited)  continued (showing percentage of total net assets) U.S. Core Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Insurance (continued) MGIC Investment Corp. 500 $ 32,500 Old Republic International Corp. 1,100 23,826 PMI Group, Inc. 800 39,552 Progressive Corp. 2,100 48,405 Prudential Financial, Inc. 200 20,404 Radian Group, Inc. 500 30,950 SAFECO Corp. 600 37,650 The Travelers Companies, Inc. 2,300 124,591 Torchmark Corp. 500 35,055 Transatlantic Holdings, Inc. 200 14,332 UnumProvident Corp. 1,700 45,118 W.R. Berkley Corp. 700 23,058 1,401,228 International Oil  8.40% Anadarko Petroleum Corp. 900 44,685 Chevron Corp. 5,100 415,599 ConocoPhillips 1,500 116,145 Exxon Mobil Corp. 19,200 1,596,864 2,173,293 Internet Software  0.06% McAfee, Inc. * 400 14,704 Leisure Time  0.43% International Game Technology 100 4,019 The Walt Disney Company 3,000 106,320 110,339 Life Sciences  0.14% Waters Corp. * 600 36,180 Liquor  0.87% Anheuser-Busch Companies, Inc. 4,200 224,028 Manufacturing  1.67% Danaher Corp. 2,000 147,000 Eaton Corp. 200 18,748 Harley-Davidson, Inc. 2,900 177,161 Illinois Tool Works, Inc. 1,700 89,624 432,533 Medical-Hospitals  0.08% Manor Care, Inc. 300 20,400 Metal & Metal Products  0.05% Precision Castparts Corp. 100 11,956 Paper  0.01% International Paper Company 100 3,917 Pharmaceuticals  10.22% Abbott Laboratories 2,500 140,875 AmerisourceBergen Corp. 1,900 97,318 Barr Pharmaceuticals, Inc. * 300 15,996 Bristol-Myers Squibb Company 1,400 42,434 Forest Laboratories, Inc. * 4,400 223,124 King Pharmaceuticals, Inc. * 1,100 23,364 Merck & Company, Inc. 18,000 944,100 U.S. Core Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Pharmaceuticals (continued) Pfizer, Inc. 38,500 $ 1,058,365 Schering-Plough Corp. 3,000 98,220 2,643,796 Publishing  0.87% Gannett Company, Inc. 2,600 152,932 McGraw-Hill Companies, Inc. 600 42,186 Tribune Company (a) 900 28,980 224,098 Railroads & Equipment  0.02% CSX Corp. 100 4,544 Retail Grocery  1.00% Safeway, Inc. 3,100 106,888 SUPERVALU, Inc. 600 28,584 The Kroger Company 4,100 124,312 259,784 Retail Trade  12.46% Abercrombie & Fitch Company, Class A 400 33,060 American Eagle Outfitters, Inc. 2,250 60,750 Bed Bath & Beyond, Inc. * 2,200 89,452 Best Buy Company, Inc. 400 19,316 CarMax, Inc. * 800 19,200 Costco Wholesale Corp. 700 39,529 Dollar General Corp. 1,500 32,460 Family Dollar Stores, Inc. 1,600 53,840 Foot Locker, Inc. 1,000 21,940 Gap, Inc. 1,200 22,224 Home Depot, Inc. 15,800 614,146 J.C. Penney Company, Inc. 200 16,096 Kohl's Corp. * 3,700 278,684 Limited Brands, Inc. 1,800 47,250 Lowe's Companies, Inc. 11,600 380,712 Nordstrom, Inc. 800 41,544 PetSmart, Inc. 800 27,376 Ross Stores, Inc. 400 13,136 Sears Holdings Corp. * 200 36,004 Staples, Inc. 4,200 105,252 Target Corp. 2,800 174,804 The TJX Companies, Inc. 2,100 58,737 Tiffany & Company 400 21,028 Walgreen Company 2,200 99,286 Wal-Mart Stores, Inc. 19,300 918,680 3,224,506 Sanitary Services  0.22% Ecolab, Inc. 600 25,890 Waste Management, Inc. 800 30,936 56,826 Semiconductors  0.87% Intel Corp. 9,000 199,530 Novellus Systems, Inc. * 800 24,552 224,082 The accompanying notes are an integral part of the portfolio of investments. 3 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS  May 31, 2007 (Unaudited)  continued (showing percentage of total net assets) U.S. Core Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Software  3.52% Adobe Systems, Inc. * 300 $ 13,224 BMC Software, Inc. * 400 13,256 Citrix Systems, Inc. * 100 3,361 Intuit, Inc. * 600 18,300 Microsoft Corp. 21,200 650,204 Oracle Corp. * 11,000 213,180 911,525 Telecommunications Equipment & Services  0.06% Avaya, Inc. * 1,000 16,000 Telephone  5.20% AT&T, Inc. 20,375 842,303 CenturyTel, Inc. 600 29,652 Verizon Communications, Inc. 10,900 474,477 1,346,432 Tires & Rubber  0.14% Goodyear Tire & Rubber Company * 1,000 35,470 Tobacco  0.53% Altria Group, Inc. 700 49,770 Reynolds American, Inc. 200 13,008 UST, Inc. 1,400 74,746 137,524 Toys, Amusements & Sporting Goods  0.38% Hasbro, Inc. 800 25,720 Mattel, Inc. 2,600 72,826 98,546 Transportation  0.12% C.H. Robinson Worldwide, Inc. 400 21,672 Expeditors International of Washington, Inc. 200 8,732 30,404 Trucking & Freight  0.69% FedEx Corp. 1,600 178,592 TOTAL COMMON STOCKS (Cost $21,614,834) $ 24,473,064 SHORT TERM INVESTMENTS  0.12% John Hancock Cash Investment Trust (c) $ 29,606 $ 29,606 TOTAL SHORT TERM INVESTMENTS (Cost $29,606) $ 29,606 REPURCHASE AGREEMENTS  4.59% Repurchase Agreement with State Street Corp. dated 05/31/2007 at 4.60% to be repurchased at $1,189,152 on 06/01/2007, collateralized by $1,205,000 Federal National Mortgage Association, 6.00% due 12/02/2021 (Valued at $1,215,484, including interest) $ 1,189,000 $ 1,189,000 TOTAL REPURCHASE AGREEMENTS (Cost $1,189,000) $ 1,189,000 Total Investments (U.S. Core Fund) (Cost $22,833,440)  99.27% $ 25,691,670 Other Assets in Excess of Liabilities  0.73% TOTAL NET ASSETS  100.00% $ 25,880,195 Footnotes Percentages are stated as a percent of net assets. Key to Legend * Non-Income-Producing (a) All or a portion of this security was out on loan (c) Investment is an affiliate of the Trust's subadvisor The accompanying notes are an integral part of the portfolio of investments. 4 JOHN HANCOCK FUNDS III - U.S. Core Fund Notes to Financial Statements (Unaudited) The following is a summary of open futures contracts at May 31, 2007: Unrealized Appreciation Open contracts Number of Contracts Position Expiration Date (Depreciation) S&P Mini 500 Index Futures 11 Long Jun 2007 $29,117 At May 31, 2007, the value of securities loaned and Cash collateral was as follows : Value of Securities Loaned Value of Cash Collateral $29,025 $29,606 At May 31, 2007, the aggregate cost of investments was the same for federal income tax and financial statement purposes. The net unrealized appreciation/(depreciation) of investment securities for federal income tax purposes was as follows: Net Unrealized Unrealized Unrealized Appreciation/ Appreciation (Depreciation) (Depreciation) $2,994,269 ($136,039) $2,858,230 Notes to portfolio of investments Security valuation The net asset value of the common shares of the Fund is determined daily as of the close of the NYSE, normally at 4:00 p.m. Eastern time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the valuation provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. In deciding whether to make a fair value adjustment to the price of a security, the Board of Trustees or their designee may review a variety of factors, including developments in foreign markets, the performance of U.S. securities markets and the performance of instruments trading in U.S. markets that represent foreign securities and baskets of foreign securities. The Fund may also fair value securities in other situations, for example, when a particular foreign market is closed, but the Fund is calculating the net asset value. In view of these factors, it is likely that a Fund investing significant amounts of assets in securities in foreign markets will be fair valued more frequently than a Fund investing significant amounts of assets in frequently traded, U.S. exchange listed securities of large-capitalization U.S. issuers. For purposes of determining when fair value adjustments may be appropriate with respect to a Fund that invests in securities in foreign markets that close prior to the NYSE, the Fund will, on an ongoing basis, monitor for significant market events. A significant market event may be a certain percentage change in the value of an index or of certain Exchange Traded Funds that track foreign markets in which the Fund has significant investments. If a significant market event occurs due to a change in the value of the index or of Exchange Traded Funds, the pricing for a Fund that invests in foreign markets that have closed prior to the NYSE will promptly be reviewed and potential adjustments to the net asset value of the Fund will be recommended to the Trusts Pricing Committee where applicable. Fair value pricing of securities is intended to help ensure that the net asset value of the Funds shares reflects the value of the Funds securities as of the close of the NYSE (as opposed to a value which is no longer accurate as of such close), thus limiting the opportunity for aggressive traders to purchase shares of the Fund at deflated prices, reflecting stale security valuations, and to promptly sell such shares at a gain. However, a securitys valuation may differ depending on the method used for determining value and no assurance can be given that fair value pricing of securities will successfully eliminate all potential opportunities for such trading gains. Securities lending The Fund may lend securities in amounts up to 331/ 3% of the Funds total assets. Such loans are callable at any time and are at all times fully secured by cash, cash equivalents or securities issued or guaranteed by the U.S. government or its agencies or instrumentalities and marked-to-market on a daily basis. The Fund may bear the risk of delay in recovery of, or even of rights in, the securities loaned should the borrower of the securities fail financially. The Fund receives compensation for lending their securities either in the form of fees or by retaining a portion of interest on the investment of any cash received as collateral. The Fund invests the cash collateral received in connection with securities lending transactions in the John Hancock Cash Investment Trust (JHCIT), a Delaware common law trust and an affiliated fund. JHCIT is exempt from registration under Section 3(c)(7) of the 1940 Act (pursuant to exemptive order issued by the SEC) and is managed by the Adviser, for which the Adviser receives an investment advisory fee of 0.04% of the average daily net assets of the JHCIT. All collateral received will be in an amount equal to at least 102% of the market value of the loaned securities and is intended to be maintained at that level during the period of the loan. The market value of the loaned securities is determined at the close of business of the Fund and any additional required collateral is delivered to the Fund the next business day. During the loan period, the Fund continues to retain rights of ownership, including dividends and interest of the loaned securities. Repurchase agreements The Fund may enter into repurchase agreements. When the Fund enters into a repurchase agreement through its custodian, it receives delivery of securities, the amount of which at the time of purchase and each subsequent business day is required to be maintained at such a level that the market value is generally at least 102% of the repurchase amount. The Fund will take constructive receipt of all securities underlying the repurchase agreements it has entered into until such agreements expire. If the seller defaults, the Fund would suffer a loss to the extent that proceeds from the sale of underlying securities were less than the repurchase amount. The Fund may enter into repurchase agreements maturing within seven days with domestic dealers, banks or other financial institutions deemed to be creditworthy by the Adviser. Collateral for certain tri-party repurchase agreements is held at the custodian bank in a segregated account for the benefit of the Fund and the counterparty. Futures The Fund may purchase and sell financial futures contracts and options on those contracts. The Fund invests in contracts based on financial instruments such as U.S. Treasury Bonds or Notes or on securities indices such as the Standard & Poors 500 Index (the S&P 500 Index), in order to hedge against a decline in the value of securities owned by the Fund. Initial margin deposits required upon entering into futures contracts are satisfied by the segregation of specific securities or cash as collateral for account of the broker (the Funds agent in acquiring the futures position). If the position is closed out by taking an opposite position prior to the settlement date of the futures contract, a final determination of variation margin is made, cash is required to be paid to or released by the broker, and the Fund realizes a gain or loss. When the Fund sells a futures contract based on a financial instrument, the Fund becomes obligated to deliver that kind of instrument at an agreed upon date for a specified price. The Fund realizes a gain or loss depending on whether the price of an offsetting purchase is less or more than the price of the initial sale or on whether the price of an offsetting sale is more or less than the price of the initial purchase. The Fund could be exposed to risks if it could not close out futures positions because of an illiquid secondary market or the inability of counterparties to meet the terms of their contracts. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS  May 31, 2007 (Unaudited) (showing percentage of total net assets) International Core Fund Shares or Principal Amount Value COMMON STOCKS  94.14% Australia  2.52% Amcor, Ltd. 194,168 $ 1,194,837 AMP, Ltd. 74,739 624,966 Australia and New Zealand Banking Group, Ltd. 139,547 3,328,692 BHP Billiton, Ltd. 76,533 1,995,862 Commonwealth Bank of Australia, Ltd. 52,504 2,405,803 CSL, Ltd. 33,154 2,445,464 Foster's Group, Ltd. 199,357 1,048,689 Investa Property Group, Ltd. 574,159 1,472,149 Macquarie Bank, Ltd. (a) 25,707 1,862,573 Mirvac Group, Ltd. 487,145 2,316,776 Qantas Airways, Ltd., ADR 300,772 1,417,980 QBE Insurance Group, Ltd. 87,568 2,261,186 Rio Tinto, Ltd. (a) 58,126 4,589,335 Stockland Company, Ltd. 199,266 1,456,946 Suncorp-Metway, Ltd. 164,222 2,874,120 Telstra Corp., Ltd. 659,574 2,651,293 Westpac Banking Corp., Ltd. 71,064 1,531,729 Woolworths, Ltd. 153,635 3,495,736 Zinifex, Ltd. 165,755 2,412,888 41,387,024 Austria  0.37% Austrian Airlines AG * 244 3,611 Bohler Uddeholm AG 6,191 601,813 OMV AG (a) 27,834 1,847,098 Voestalpine AG 49,032 3,559,219 6,011,741 Belgium  1.44% Bekaert SA 47 6,715 Belgacom SA 40,944 1,862,253 Colruyt SA 3,066 715,277 Delhaize Group (a) 21,021 2,006,643 Dexia (a) 192,457 6,180,011 Fortis Group SA (a) 195,520 8,122,162 Interbrew 20,080 1,691,261 Solvay SA 8,778 1,401,091 UCB SA 29,180 1,705,604 23,691,017 Bermuda  0.30% Credicorp, Ltd., ADR 25,500 1,486,140 Esprit Holdings, Ltd. 179,000 2,203,976 Noble Group, Ltd. 518,361 494,371 Ship Finance International, Ltd. 1,195 37,129 Yue Yuen Industrial Holdings, Ltd. 201,218 668,665 4,890,281 Brazil  0.18% Companhia Vale Do Rio Doce, ADR * 30,900 1,404,405 Unibanco - Uniao De Bancos Brasileiros SA, ADR * 13,300 1,493,723 2,898,128 International Core Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Canada  2.58% AUR Resources, Inc. 32,100 $ 895,716 BCE, Inc. 69,288 2,555,647 Canadian Imperial Bank of Commerce 84,470 8,104,415 Canadian Natural Resources, Ltd. 98,737 6,559,399 EnCana Corp. 121,897 7,462,361 HudBay Minerals, Inc. * 35,600 821,385 Inmet Mining Corp. 12,200 869,653 Magna International, Inc. 11,800 1,047,786 National Bank of Canada 50,665 3,079,860 Potash Corp. of Saskatchewan, Inc. 30,600 2,169,252 Research In Motion, Ltd. * 27,700 4,589,228 Rogers Communications, Inc., Class B 72,300 2,996,454 Teck Cominco, Ltd. 31,600 1,334,754 42,485,910 Cayman Islands  0.05% Foxconn International Holdings, Ltd. * 284,000 883,749 Denmark  0.35% A P Moller - Maersk AS, Series A 121 1,439,982 A P Moller - Maersk AS 1 12,207 Danske Bank AS 25,519 1,111,776 FLS Industries AS, B Shares 38,450 3,124,605 5,688,570 Finland  1.81% Amer Sport Oyj (a) 24,700 564,871 Elcoteq SE 14,700 124,188 Kesko Oyj 40,267 2,782,672 Metra Oyj, B Shares 19,800 1,312,620 Neste Oil Oyj (a) 30,900 1,167,236 Nokia AB Oyj 321,135 8,791,343 OKO Bank - A Shares 33,400 673,970 Oriola-KD Oyj 1,300 5,754 Outokumpu Oyj 91,904 3,293,607 Outotec Oyj 31,714 1,574,275 Rautaruukki Oyj 81,209 5,025,336 Sampo Oyj, A Shares 140,604 4,446,860 29,762,732 France  10.35% Accor SA 24,709 2,297,202 Air France KLM 50,858 2,596,416 Alstom RGPT * 28,661 4,538,067 Arkema * 187 12,254 BNP Paribas SA 181,615 22,032,567 Carrefour SA 48,225 3,513,614 Casino Guich-Perrachon SA (a) 34,335 3,632,317 Compagnie de Saint-Gobain SA 48,722 5,341,123 Compagnie Generale des Etablissements Michelin, Class B 30,545 4,000,588 Credit Agricole SA (a) 160,184 6,611,159 Groupe Danone SA 22,928 3,591,156 Lafarge SA 25,784 4,461,305 L'Oreal SA 12,570 1,493,135 The accompanying notes are an integral part of the portfolio of investments. 1 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS  May 31, 2007 (Unaudited)  continued (showing percentage of total net assets) International Core Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) France (continued) Pernod-Ricard SA 7 $ 1,538 Pinault-Printemps-Redoute SA (a) 6,688 1,220,538 PSA Peugeot Citroen SA (a) 95,313 7,550,867 Publicis Groupe SA 11,247 509,882 Renault Regie Nationale SA 88,641 12,669,712 Sanofi-Aventis SA (a) 235,264 22,679,602 Societe Generale 7,251 1,412,341 Suez SA 52,175 3,000,556 Total SA 623,132 46,943,042 Unibail (a) 7,326 2,101,742 Veolia Environnement SA 45,235 3,785,020 Vinci SA, ADR 52,442 4,148,200 170,143,943 Germany  7.84% Adidas-Salomon AG 12,832 818,921 Allianz AG 42,572 9,449,551 Altana AG 74,424 1,816,157 BASF AG 56,725 7,023,511 Bayerische Motoren Werke (BMW) AG (a) 89,416 5,986,680 DaimlerChrysler AG 43,665 4,003,156 Deutsche Bank AG (a) 103,964 15,812,302 Deutsche Boerse AG 13,914 3,292,838 Deutsche Lufthansa AG 120,027 3,476,371 Deutsche Post AG 132,636 4,218,053 Deutsche Postbank AG (a) 3,672 327,556 Fresenius AG (a) 35,241 2,778,581 Heidelberger Druckmaschinen AG 214 10,537 Henkel KGaA 5,400 763,120 Henkel KGaA 13,089 2,036,187 Infineon Technologies AG * (a) 181,341 2,810,293 IVG Immobilien AG 27,456 1,187,467 KarstadtQuelle AG * 24,188 865,535 MAN AG 47,990 6,961,996 Metro AG 22,256 1,799,687 Muenchener Rueckversicherungs- Gesellschaft AG 83,522 15,718,886 Salzgitter AG (a) 26,934 5,161,387 Solarworld AG 15,846 1,447,413 Stada Arzneimittel AG (a) 24,640 1,591,386 Suedzucker AG (a) 71,197 1,546,811 Thyssen Krupp AG 237,832 13,891,952 TUI AG * 114,133 3,101,457 United Internet AG 79,068 1,554,011 Volkswagen AG (a) 62,476 9,479,533 128,931,335 Hong Kong  1.22% Bank of East Asia, Ltd. 585,600 3,412,063 BOC Hong Kong Holdings, Ltd. 868,000 2,067,461 China Coal Energy Company, H Shares * 1,183,000 1,514,919 China Communications Construction Company , Ltd. 1,598,000 2,177,323 International Core Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Hong Kong (continued) CLP Holdings, Ltd. 533,404 $ 3,756,847 Hong Kong Electric Holdings, Ltd. 352,354 1,820,653 Hong Kong Exchange & Clearing, Ltd. 256,500 2,860,949 Nine Dragons Paper Holdings, Ltd. 389,000 809,981 Pacific Basin Shipping, Ltd. 1,471,000 1,571,026 19,991,222 India  0.03% Infosys Technologies, Ltd., ADR 11,600 571,300 Ireland  1.37% Allied Irish Banks PLC 58,505 1,764,541 Anglo Irish Bank Corp. PLC 75,582 1,774,259 Bank of Ireland 113,392 2,442,176 C&C Group PLC 71,155 1,184,072 CRH PLC 122,165 5,932,765 DCC PLC 30,714 1,061,873 Depfa Bank PLC 250,133 4,609,934 Kerry Group PLC 34,358 1,005,287 Kingspan Group PLC 94,500 2,815,845 22,590,752 Italy  3.59% Banco Popolare Di Verona e Novara SpA (a) 27,044 821,482 Benetton Group SpA 48,523 817,250 Enel SpA 807,411 9,183,567 Eni SpA 1,054,272 37,271,870 Fiat SpA - RNC 39,512 1,006,196 Fiat SpA (a) 165,715 4,743,912 Fondiaria-Sai SpA 20,600 831,365 Intesa Sanpaolo 157,858 1,204,073 Italcementi SpA 36,738 751,706 UniCredito Italiano SpA 262,456 2,462,657 59,094,078 Japan  21.59% Acom Company, Ltd. (a) 22,400 871,903 Aderans Company, Ltd. (a) 12,565 259,503 Alps Electric Company, Ltd. (a) 43,246 421,895 Astellas Pharmaceuticals, Inc. 62,400 2,761,946 Canon, Inc. 227,800 13,393,948 Central Japan Railway Company, Ltd. 148 1,519,195 Chubu Electric Power Company, Inc. 163,099 4,634,141 Chugai Pharmaceutical Company, Ltd. 63,000 1,285,609 Cosmo Oil Company, Ltd. 143,000 685,789 Daiei, Inc. * (a) 90,758 973,352 Daiichi Sankyo Company, Ltd. 167,753 4,601,068 Daikyo, Inc. 294,888 1,411,782 Daito Trust Construction Company, Ltd. (a) 100 5,297 Eisai Company, Ltd. 56,280 2,615,847 Elpida Memory, Inc. * (a) 32,000 1,311,271 Fanuc, Ltd. 13,500 1,288,195 Fuji Heavy Industries, Ltd. 340,116 1,633,897 Fuji Photo Film Company, Ltd. 92,300 3,820,094 Haseko Corp. * (a) 779,847 2,420,712 The accompanying notes are an integral part of the portfolio of investments. 2 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS  May 31, 2007 (Unaudited)  continued (showing percentage of total net assets) International Core Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Japan (continued) Hokkaido Electric Power Company, Inc. 66,699 $ 1,588,397 Hokuhoku Financial Group, Inc. 2,000 6,865 Honda Motor Company, Ltd. 738,112 25,942,265 Isuzu Motors, Ltd. 439,542 2,140,410 Itochu Corp. 816,047 8,905,986 Japan Real Estate Investment Corp. 95 1,310,614 Japan Tobacco, Inc. 977 5,086,578 JFE Holdings, Inc. 93,000 5,651,406 Kansai Electric Power Company, Ltd. 167,700 4,214,018 Kao Corp. (a) 95,050 2,630,413 Kawasaki Kisen Kaisha, Ltd. (a) 593,000 7,182,714 Komatsu, Ltd. 33,400 885,913 Konami Corp. 51,323 1,194,832 Konica Minolta Holdings, Inc. 111,500 1,515,356 Kyocera Corp. 27,300 2,681,240 Kyushu Electric Power Company, Inc. 87,580 2,373,344 Marubeni Corp. 992,824 6,938,150 Mazda Motor Corp. 295,488 1,635,466 Mediceo Holdings Company, Ltd. 34,700 551,667 Mitsubishi Corp. (a) 506,395 12,329,798 Mitsubishi Electric Corp. 62,000 566,668 Mitsubishi Estate Company, Ltd. (a) 169,404 5,202,800 Mitsubishi Heavy Industries, Ltd. (a) 393,000 2,384,948 Mitsui & Company, Ltd. 453,560 8,938,978 Mitsui Engineering & Shipbuilding Company, Ltd. 298,000 1,556,379 Mitsui Fudosan Company, Ltd. 53,000 1,666,927 Mitsui O.S.K. Lines, Ltd. (a) 399,000 5,465,260 Mitsui Trust Holdings, Inc. 601,553 5,572,176 Mitsumi Electric Company, Ltd. 57,000 1,802,094 Murata Manufacturing Company, Ltd. 29,600 2,090,413 NGK Insulators, Ltd. 69,000 1,612,030 Nidec Corp. 100 6,036 Nikon Corp. 69,227 1,750,927 Nintendo Company, Ltd. 31,100 10,866,803 Nippon Building Fund, Inc. 188 3,041,347 Nippon Electric Glass Company, Ltd. 55,500 885,539 Nippon Mining Holdings, Inc. 500 4,393 Nippon Oil Corp. 703,000 5,969,222 Nippon Steel Corp. (a) 1,245,000 8,700,431 Nippon Telegraph & Telephone Corp. 1,269 5,971,152 Nippon Yakin Kogyo Company, Ltd. (a) 165,000 1,976,884 Nippon Yusen Kabushiki Kaisha (a) 503,000 4,638,629 Nissan Motor Company, Ltd. (a) 1,125,900 12,518,732 Nomura Holdings, Inc. 65,200 1,333,180 Nomura Research Institute, Ltd. 40,700 1,089,567 NTT Data Corp. (a) 307 1,464,726 NTT DoCoMo, Inc. 5,150 8,754,260 Orix Corp. 2,420 647,851 Osaka Gas Company, Ltd. 1,116,120 4,151,939 Pacific Metals Company, Ltd. (a) 158,000 2,964,730 Pioneer Electronic Corp. (a) 80,900 1,151,301 International Core Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Japan (continued) Resona Holdings, Inc. (a) 2,684 $ 6,678,317 Ricoh Company, Ltd. 315,000 6,854,855 Seven & I Holdings Company, Ltd. 93,600 2,705,580 Shin-Etsu Chemical Company, Ltd. 37,400 2,506,130 Shinko Securities Company, Ltd. 196,000 994,687 Showa Shell Sekiyu K.K. 52,000 629,423 SOFTBANK Corp. (a) 62,300 1,373,644 Sojitz Holdings Corp. * (a) 654,700 2,844,067 Sumco Corp. (a) 96,300 4,634,104 Sumitomo Corp. 282,596 5,128,616 Sumitomo Heavy Industries, Ltd. 125,000 1,419,626 Sumitomo Light Metal Industries, Ltd. (a) 217,000 502,517 Sumitomo Realty & Development Company, Ltd. 84,000 3,173,065 Taisho Pharmaceuticals Company, Ltd. 44,790 864,352 Takeda Pharmaceutical Company, Ltd. (a) 321,789 21,589,129 Takefuji Corp. (a) 36,990 1,363,869 Teijin, Ltd. 1,000 5,338 Terumo Corp. 44,500 1,739,437 The Japan Steel Works, Ltd. 166,000 2,371,915 The Tokyo Electric Power Company, Ltd. 160,939 5,352,519 Toho Titanium Company, Ltd. (a) 26,700 1,076,551 Tohoku Electric Power Company, Inc. 79,100 1,831,755 Tokuyama Corp. 65,000 835,886 Tokyo Electron, Ltd. 35,700 2,565,182 Tokyo Gas Company, Ltd. 469,397 2,312,775 Tokyo Steel Manufacturing Company, Ltd. (a) 77,300 1,198,459 Tokyu Land Corp. 164,000 2,025,506 TonenGeneral Sekiyu K.K. (a) 121,133 1,229,484 Toyo Tire & Rubber Company, Ltd. (a) 53,812 247,020 Toyota Motor Corp. 225,000 13,487,990 Ube Industries, Ltd. 2,282 6,952 354,975,948 Mexico  0.18% America Movil SA de CV, Series L, ADR 30,400 1,840,720 Fomento Economico Mexicano SA de CV, SADR 26,100 1,039,824 2,880,544 Netherlands  7.01% ABN AMRO Holdings NV 597,495 28,638,696 Aegon NV 475,478 9,748,068 Akzo Nobel NV 38,954 3,178,235 CSM NV 31,180 1,139,224 DSM NV 34,775 1,727,158 Heineken Holding NV 28,268 1,430,216 Heineken NV 138,273 8,054,312 ING Groep NV 617,133 27,487,871 Koninklijke (Royal) KPN NV 102,079 1,731,628 Koninklijke Ahold NV * 255,619 3,187,690 Koninklijke BAM Groep NV 53,506 1,590,015 Koninklijke Philips Electronics NV 8,400 356,328 The accompanying notes are an integral part of the portfolio of investments. 3 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS  May 31, 2007 (Unaudited)  continued (showing percentage of total net assets) International Core Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Netherlands (continued) Mittal Steel Company NV (a) 283,743 $ 17,035,512 Oce NV (a) 37,046 731,595 Reed Elsevier NV 253,329 5,043,706 Stork NV 12,001 634,150 TNT Post Group NV 59,827 2,644,648 Wereldhave NV (a) 6,280 924,821 115,283,873 Norway  0.61% Acergy SA 77,200 1,738,048 Renewable Energy Corp AS * 103,200 3,263,011 Statoil ASA 62,968 1,717,318 Telenor ASA 69,400 1,347,032 TGS Nopec Geophysical Company ASA * 33,300 702,846 Yara International ASA 46,200 1,336,487 10,104,742 Singapore  2.02% Ascendas., REIT * 376,000 690,179 City Developments, Ltd. 307,000 3,389,163 ComfortDelGro Corp., Ltd. 8,000 11,497 Cosco Corp. Singapore, Ltd. 908,600 1,566,910 DBS Group Holdings, Ltd. 507,231 7,919,013 Keppel Corp., Ltd. * 338,000 2,406,637 Keppel Land, Ltd. (a) 307,538 1,838,177 K-REIT Asia * 46,908 87,635 MobileOne, Ltd. 5,400 7,972 Neptune Orient Lines, Ltd. 577,488 1,705,096 Oversea-Chinese Banking Corp., Ltd. 358,000 2,198,256 SembCorp Industries, Ltd. 396,802 1,425,620 SembCorp Marine, Ltd. 293,267 865,902 Singapore Exchange, Ltd. (a) 314,000 1,528,105 Singapore Press Holdings, Ltd. 2,000 5,722 Singapore Telecommunications, Ltd. 1,600,350 3,700,715 United Overseas Bank, Ltd. 244,000 3,825,326 33,171,925 Spain  1.93% ACS Actividades SA (a) 31,527 2,111,255 Banco Popular Espanol SA (a) 123,455 2,471,239 Banco Santander Central Hispano SA 173,879 3,340,246 Fomento de Construcciones SA 14,015 1,385,746 Gas Natural SDG SA (a) 39,851 2,349,708 Iberdrola SA 97,969 5,653,913 Repsol SA 213,037 7,809,526 Telefonica SA 287,717 6,537,299 31,658,932 Sweden  2.72% Alfa Laval AB 20,200 1,271,331 Assa Abloy AB - Series B 57,600 1,294,410 Electrolux AB - Series B 132,773 3,338,705 Hennes & Mauritz AB - Series B 78,350 4,959,434 Nordea Bank AB 217,400 3,581,652 Sandvik AB, ADR * 138,300 2,573,288 International Core Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Sweden (continued) Scania AB - Series B, ADR * 177,600 $ 4,363,258 Skandinaviska Enskilda Banken AB - Series A 98,800 3,248,309 Ssab Svenskt Stal AB - Series A 56,600 2,110,353 Svenska Cellulosa AB, ADR 106,182 1,837,577 Svenska Handelsbanken AB - Series A 38,800 1,143,881 Swedbank AB - Series A 101,300 3,733,091 Tele2 AB - Series B (a) 117,620 1,963,280 Telefonaktiebolaget LM Ericsson, SADR 17,700 672,246 Teliasonera AB 286,500 2,121,962 Volvo AB - Series B * 308,000 6,454,130 44,666,907 Switzerland  3.77% 85,807 1,834,770 ABB, Ltd. Compagnie Financiere Richemont AG, Series A 31,136 1,914,713 Credit Suisse Group AG 38,980 2,963,345 Geberit AG, ADR 11,610 2,027,699 Logitech International SA * 21,151 561,012 Nestle SA 12,880 5,014,086 Novartis AG 280,138 15,741,044 Roche Holdings AG 10,370 1,902,535 Swatch Group AG - BR shares (a) 6,657 1,906,967 Swatch Group AG 6,236 361,345 Swiss Life Holding * 5,599 1,506,790 Swiss Re 63,040 5,998,910 Syngenta AG * 3,542 666,600 Unaxis Holding AG * 3,934 2,119,024 Zurich Financial Services AG (a) 57,057 17,450,511 61,969,351 United Kingdom  20.28% 3i Group PLC 156,847 3,769,495 Alliance & Leicester PLC 95,433 2,238,748 Aquarius Platinum, Ltd. 38,600 1,211,169 ARM Holdings PLC 2,123 5,915 Arriva PLC 98,312 1,412,965 AstraZeneca Group PLC 305,809 16,260,897 Aviva PLC 467,913 7,391,903 Barclays PLC 85,206 1,217,855 Barratt Developments PLC 164,331 3,549,217 BBA Aviation PLC 241,779 1,362,921 Berkeley Group Holdings PLC * 23,046 863,187 BG Group PLC 294,896 4,506,864 Biffa PLC 111 721 Boots Group PLC * 218,360 4,878,237 British Land Company PLC 54,024 1,547,546 BT Group PLC 2,878,301 18,774,997 Burberry Group PLC 50,746 686,639 Capita Group PLC 70,517 1,034,428 Centrica PLC 999,965 7,586,740 Compass Group PLC 388,415 2,898,849 Dixons Group PLC 789,738 2,631,209 The accompanying notes are an integral part of the portfolio of investments. 4 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS  May 31, 2007 (Unaudited)  continued (showing percentage of total net assets) International Core Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) United Kingdom (continued) George Wimpey PLC 307,796 $ 3,826,581 GlaxoSmithKline PLC 1,488,159 38,593,029 HBOS PLC 264,049 5,682,014 Home Retail Group 184,380 1,721,924 IMI PLC 108,521 1,296,520 Imperial Chemical Industries PLC 279,166 2,998,130 Imperial Tobacco Group PLC 151,536 6,551,741 International Power PLC 496,624 4,461,004 J Sainsbury PLC 375,943 4,152,833 Kingfisher PLC 512,023 2,516,326 Marks & Spencer Group PLC 104,453 1,445,394 National Grid PLC, ADR 407,823 6,321,523 Next Group PLC 102,537 4,483,989 Old Mutual PLC 1,166,484 3,999,585 Orascom Construction Industries 11,845 1,546,957 Reckitt Benckiser PLC 117,463 6,385,426 Rio Tinto PLC 247,030 17,947,502 Royal & Sun Alliance PLC 1,171,012 3,669,699 Royal Bank of Scotland Group PLC 2,176,314 27,034,823 Royal Dutch Shell PLC, A Shares, EUR (a) 327,014 12,172,468 Royal Dutch Shell PLC, A Shares, GBP 238,485 8,885,235 Royal Dutch Shell PLC, B Shares 216,227 8,167,263 Scottish & Newcastle PLC 129,258 1,660,697 Scottish & Southern Energy PLC 161,591 4,871,978 Severn Trent PLC 74 2,301 Smiths News PLC 2,121 5,815 Taylor Woodrow PLC 605,439 5,483,398 Tesco PLC 759,582 6,898,251 Tomkins PLC 525,325 2,800,090 United Utilities PLC 149,177 2,278,379 Vodafone Group PLC 12,994,498 40,644,785 William Morrison Supermarket PLC 751,788 4,676,909 Wolseley PLC 55,506 1,439,460 Xstrata PLC 86,098 4,946,280 333,398,811 United States  0.03% Suntech Power Holdings Company, Ltd., ADR * 16,100 546,112 TOTAL COMMON STOCKS (Cost $1,202,953,520) $ 1,547,678,927 PREFERRED STOCKS  0.46% Germany  0.35% Bayerische Motoren Werke (BMW) AG (a) 10,400 604,674 Porsche AG 1,683 2,989,324 RWE AG 89 9,516 Volkswagen AG 21,756 2,141,779 5,745,293 Italy  0.11% IFI-Istituto Finanziario Industriale SpA * 24,500 989,748 International Core Fund (continued) Shares or Principal Amount Value PREFERRED STOCKS (continued) Italy (continued) Unipol SpA 262,782 $ 909,398 1,899,146 TOTAL PREFERRED STOCKS (Cost $4,682,540) $ 7,644,439 SHORT TERM INVESTMENTS  9.94% John Hancock Cash Investment Trust (c) $ 163,381,519 $ 163,381,519 TOTAL SHORT TERM INVESTMENTS (Cost $163,381,519) $ 163,381,519 REPURCHASE AGREEMENTS  4.14% Repurchase Agreement with State Street Corp. dated 05/31/2007 at 4.60% to be repurchased at $68,076,698 on 06/01/2007, collateralized by $69,605,000 Federal National Mortgage Association, 6.015% due 05/23/2017 (Valued at $69,430,988, including interest) $ 68,068,000 $ 68,068,000 TOTAL REPURCHASE AGREEMENTS (Cost $68,068,000) $ 68,068,000 Total Investments (International Core Fund) (Cost $1,439,085,579)  108.68% $ 1,786,772,885 Liabilities in Excess of Other Assets  (8.68)% TOTAL NET ASSETS  100.00% $ 1,644,017,381 The portfolio had the following five top industry concentrations as of May 31, 2007 (as a percentage of total net assets): Banking 11.79% International Oil 8.34% Automobiles 7.26% Insurance 6.64% Telecommunications Equipment & Services 6.14% Footnotes Percentages are stated as a percent of net assets. Key to Currency Abbreviations EUR - European Currency GBP - British Pound Key to Security Abbreviations and Legend ADR - American Depositary Receipts SADR - Sponsored American Depositary Receipts * Non-Income-Producing (a) All or a portion of this security was out on loan (c) Investment is an affiliate of the Trust's subadvisor The accompanying notes are an integral part of the portfolio of investments. 5 JOHN HANCOCK FUNDS III - International Core Fund Notes to Financial Statements (Unaudited) The following is a summary of open futures contracts at May 31, 2007: Unrealized Appreciation Open contracts Number of Contracts Position Expiration Date (Depreciation) CAC 40 10 Euro Index Futures 31 Long Jun 2007 $16,981 DAX Index Futures 164 Long Jun 2007 5,890,345 EOE Dutch Stock Index Futures 8 Long Jun 2007 209 FTSE 100 Index Futures 29 Long Jun 2007 (4,323) Hang Seng Stock Index Futures 144 Long Jun 2007 130,269 MSCI Singapore Stock Index Futures 278 Long Jun 2007 32,829 OMX 30 Index Futures 34 Long Jun 2007 11,286 S&P/ MIB 30 Index Futures 3 Long Jun 2007 (5,813) TOPIX Index Futures 27 Long Jun 2007 36,309 IBEX 35 Index Futures 23 Short Jun 2007 (204,705) S&P/Toronto Stock Exchange 60 Index Futures 180 Short Jun 2007 (1,832,877) SPI 200 Index Futures 39 Short Jun 2007 (96,492) Open forward foreign currency contracts on May 31, 2007, were as follows: Principal Unrealized Currency Amount Covered Appreciation Buys by Contract Settlement Date (Depreciation) Australian Dollar 3,556,000 Aug 2007 (5888) Canadian Dollar 578,500 Aug 2007 7471 Euro Currency 3,262,000 Aug 2007 (35310) Euro Currency 5,209,000 Aug 2007 (3624) Japanese Yen 1,277,600,267 Aug 2007 (28847) Japanese Yen 1,277,600,267 Aug 2007 (38917) Japanese Yen 1,277,600,267 Aug 2007 (35537) Japanese Yen 1,277,600,267 Aug 2007 (37400) Japanese Yen 1,277,600,267 Aug 2007 (35005) Japanese Yen 1,277,600,267 Aug 2007 (37284) Japanese Yen 235,622,000 Aug 2007 (5405) Japanese Yen 1,277,600,267 Aug 2007 (40061) Norwegian Krone 23,347,312 Aug 2007 2217 Norwegian Krone 23,347,312 Aug 2007 (1218) Norwegian Krone 23,347,312 Aug 2007 469 Norwegian Krone 23,347,312 Aug 2007 2586 Norwegian Krone 23,347,312 Aug 2007 3708 Norwegian Krone 23,347,312 Aug 2007 (823) Norwegian Krone 23,347,312 Aug 2007 2490 Pound Sterling 2,214,000 Aug 2007 (37787) Pound Sterling 2,863,000 Aug 2007 (20363) Pound Sterling 3,172,000 Aug 2007 12982 Swedish Krona 37,457,222 Aug 2007 (76313) Swedish Krona 20,029,000 Aug 2007 (56940) Swedish Krona 37,457,222 Aug 2007 (73840) Swedish Krona 37,457,222 Aug 2007 (68413) Swedish Krona 37,457,222 Aug 2007 (70113) Swedish Krona 37,457,222 Aug 2007 (73353) Swedish Krona 37,457,222 Aug 2007 (74827) Swedish Krona 37,457,222 Aug 2007 (73353) Swiss Franc 19,136,596 Aug 2007 56345 Swiss Franc 19,136,596 Aug 2007 60116 Swiss Franc 19,136,596 Aug 2007 57628 Swiss Franc 19,136,596 Aug 2007 57243 Swiss Franc 19,136,596 Aug 2007 61475 Swiss Franc 19,136,596 Aug 2007 65129 Swiss Franc 19,136,596 Aug 2007 66282 Principal Unrealized Currency Amount Covered Appreciation Sells by Contract Settlement Date (Depreciation) Australian Dollar 3,396,352 Aug 2007 ($27,224) Australian Dollar 3,404,363 Aug 2007 (19,213) Australian Dollar 3,398,551 Aug 2007 (25,025) Australian Dollar 3,403,820 Aug 2007 (19,757) Australian Dollar 3,401,745 Aug 2007 (21,831) Australian Dollar 3,400,542 Aug 2007 (23,034) Australian Dollar 3,403,011 Aug 2007 (20,566) Euro Currency 1,478,516 Aug 2007 15,990 Euro Currency 2,964,891 Aug 2007 27,695 Euro Currency 13,452,111 Aug 2007 11,414 Euro Currency 13,438,384 Aug 2007 (2,314) Euro Currency 13,445,238 Aug 2007 4,540 Euro Currency 13,447,330 Aug 2007 6,632 Euro Currency 13,438,762 Aug 2007 (1,935) Euro Currency 13,441,253 Aug 2007 555 Euro Currency 13,442,000 Aug 2007 1,302 Hong Kong Dollar 2,159,514 Aug 2007 (2,485) Hong Kong Dollar 2,159,204 Aug 2007 (2,794) Hong Kong Dollar 2,159,486 Aug 2007 (2,513) Hong Kong Dollar 2,159,182 Aug 2007 (2,817) Hong Kong Dollar 2,159,306 Aug 2007 (2,692) Hong Kong Dollar 2,159,431 Aug 2007 (2,569) Hong Kong Dollar 2,159,389 Aug 2007 (2,609) Japanese Yen 13,593,067 Aug 2007 197,978 Norwegian Krone 1,476,318 Aug 2007 7,298 Pound Sterling 9,345,213 Aug 2007 (23,995) Pound Sterling 9,342,489 Aug 2007 (26,718) Pound Sterling 9,342,053 Aug 2007 (27,154) Pound Sterling 9,343,001 Aug 2007 (26,207) Pound Sterling 9,336,843 Aug 2007 (32,364) Pound Sterling 9,340,139 Aug 2007 (29,068) Pound Sterling 9,344,398 Aug 2007 (24,809) At May 31, 2007, the value of securities loaned and Cash collateral was as follows: Value of Securities Loaned Value of Cash Collateral $155,601,446 $163,381,519 At May 31, 2007, the aggregate cost of investments was the same for federal income tax and financial statement purposes. The net unrealized appreciation/(depreciation) of investment securities for federal income tax purposes was as follows: Net Unrealized Unrealized Unrealized Appreciation/ Appreciation (Depreciation) (Depreciation) $359,228,871 ($11,541,565) $347,687,306 Notes to portfolio of investments Security valuation The net asset value of the common shares of the Fund is determined daily as of the close of the NYSE, normally at 4:00 p.m. Eastern time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the valuation provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. In deciding whether to make a fair value adjustment to the price of a security, the Board of Trustees or their designee may review a variety of factors, including developments in foreign markets, the performance of U.S. securities markets and the performance of instruments trading in U.S. markets that represent foreign securities and baskets of foreign securities. The Fund may also fair value securities in other situations, for example, when a particular foreign market is closed, but the Fund is calculating the net asset value. In view of these factors, it is likely that a Fund investing significant amounts of assets in securities in foreign markets will be fair valued more frequently than a Fund investing significant amounts of assets in frequently traded, U.S. exchange listed securities of large-capitalization U.S. issuers. For purposes of determining when fair value adjustments may be appropriate with respect to a Fund that invests in securities in foreign markets that close prior to the NYSE, the Fund will, on an ongoing basis, monitor for significant market events. A significant market event may be a certain percentage change in the value of an index or of certain Exchange Traded Funds that track foreign markets in which the Fund has significant investments. If a significant market event occurs due to a change in the value of the index or of Exchange Traded Funds, the pricing for a Fund that invests in foreign markets that have closed prior to the NYSE will promptly be reviewed and potential adjustments to the net asset value of the Fund will be recommended to the Trusts Pricing Committee where applicable. Fair value pricing of securities is intended to help ensure that the net asset value of the Funds shares reflects the value of the Funds securities as of the close of the NYSE (as opposed to a value which is no longer accurate as of such close), thus limiting the opportunity for aggressive traders to purchase shares of the Fund at deflated prices, reflecting stale security valuations, and to promptly sell such shares at a gain. However, a securitys valuation may differ depending on the method used for determining value and no assurance can be given that fair value pricing of securities will successfully eliminate all potential opportunities for such trading gains. Repurchase agreements The Fund may enter into repurchase agreements. When the Fund enters into a repurchase agreement through its custodian, it receives delivery of securities, the amount of which at the time of purchase and each subsequent business day is required to be maintained at such a level that the market value is generally at least 102% of the repurchase amount. The Fund will take constructive receipt of all securities underlying the repurchase agreements it has entered into until such agreements expire. If the seller defaults, the Fund would suffer a loss to the extent that proceeds from the sale of underlying securities were less than the repurchase amount. The Fund may enter into repurchase agreements maturing within seven days with domestic dealers, banks or other financial institutions deemed to be creditworthy by the Adviser. Collateral for certain tri-party repurchase agreements is held at the custodian bank in a segregated account for the benefit of the Fund and the counterparty. Securities lending The Fund may lend securities in amounts up to 331
